 LOS ANGELES NEWSPAPER GUILD, LOCAL 69Los Angeles Newspaper Guild, Local 69; Los AngelesWeb Pressmen's Union No. 18; Los Angeles Ster-eotypers' Union No. 58; Los Angeles TypographicalUnionNo. 174; InternationalAssociationofMachinists and Aerospace Workers, District LodgeNo. 94; General Warehousemen's Union Local 598;BuildingServiceandMaintenanceEmployeesUnion No. 399; Los Angeles Mailers' Union No.9;Los Angeles Paper Handlers' Union No. 3;and Newspaper and Periodical Drivers' and Help-ers' UnionLocal 921andSan Francisco Examiner,Division of the Hearst Corporation; and Los Ange-lesHerald-Examiner,Division of theHearst Cor-porationSan Francisco-Oakland Newspaper Guild, Local 52of the American Newspaper GuildandLos AngelesHerald-ExaminerDivisionof theHearstCorporation;and San Francisco Examiner Divisionof the Hearst Corporation.Cases 21-CC-1043 and21-CC-1043-2August 27, 1970DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERS BROWN,MCCULLOCH,AND JENKINSOn March 28, 1969, Trial Examiner Herman Marxissued his Decision in the above-entitled proceeding,finding that certain of the above Respondents hadengaged in and were engaging in certain unfair laborpractices and recommending that they cease and desisttherefrom and take certain affirmative action. Healso found that these Respondents did not engagein other unfair labor practices alleged in the complaint,and that Warehousemen's Union engaged in no unfairlabor practice. Thereafter the General Counsel, Charg-ingParties,and certain of the Respondents filedexceptions to the Trial Examiner's Decision, togetherwith supporting briefs. The Charging Parties fileda supplemental brief in support of their exceptionsand a brief in answer to the Respondent's exceptions,and the Respondents filed a brief in opposition totheGeneral Counsel's and Charging Parties' excep-tions.The National Labor Relations Board has consideredthe Trial Examiner's Decision, the exceptions andbriefs, and the entire record in this case,' and herebyThe Respondents in the instant case and the respondent inBaltimoreNews American Division, The Hearst Corporation,185NLRB No 26issued this day, have filed a joint motion to consolidate these two casesfor purposes of Decision The Charging Parties and the General Counsel303adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following addi-tions and modifications.'At all times material herein, the Respondent LosAngeles Unions' represented employees of The LosAngeles Herald-Examiner Division of The Hearst Cor-poration in separate units at Los Angeles, California,and were engaged in an economic strike in Los Angelesagainst The Los Angeles Herald-Examiner. In further-ance of this strike, all the Los Angeles Respondents,except theWarehousemen'sUnion, formed andbecame members of the Los Angeles Strike Counciland picketed various premises of The San FranciscoExaminer Division of The Hearst Corporation, TheSan Francisco Chronicle Publishing Company, andThe San Francisco Printing Company, Inc. TheRespondent San Francisco Unions are Newspaperand Periodical Drivers' and Helpers' Union Local921,which represented employees of the PrintingCompany, and San Francisco-Oakland NewspaperGuild, Local 52, of the American Newspaper Guild,which represented employees of the Printing Compa-ny, The San Francisco Examiner, and The San Fran-cisco Chronicle in a multiemployer unit. During thepicketing by the Los Angeles Unions, the San Francis-co Unions asked employees who were their membersat the Printing Company to honor the picket line.That request was honored, causing a stoppage ofwork by the Printing Company and the suspensionof publication of the San Francisco newspapers.The Trial Examiner found, and we agree, thateight of the Respondent Los Angeles Unions' picketed,or caused to be picketed, The San Francisco ExaminerDivision of The Hearst Corporation, The San Francis-co Chronicle Publishing Company, and The San Fran-cisco Printing Company, Inc. in furtherance of theirdispute with the Los Angeles Herald-Examiner Divi-sion of The Hearst Corporation, and thereby inducedand encouraged employees of, and coerced, the threein both cases have filed oppositions theretoWe hereby deny the Respond-ents' joint motion, as the parties are different in each case, there aresome different issues in the instant case, and no useful purpose wouldbe served by consolidation at this stage of the proceedingsThe building at 5th and Mission Streets, San Francisco, where,among other places, picketing occurred, is owned by The San FranciscoExaminer Division of The Hearst Corporation and The San FranciscoChronicle Publishing Company, and not solely by The Chronicle PublishingCompany as the Trial Examiner stated'Los Angeles Newspaper Guild, Local 69, Los Angeles Web Pressmen'sUnion No 18, Los Angeles Stereotypers Union No 58, Los AngelesTypographical Union No 174, International Association of Machinistsand Aerospace Workers, District Lodge No 94, General Warehousemen'sUnion Local 598, Building Service and Maintenance Employees UnionNo 399, Los Angeles Mailers' Union No 9, and Los Angeles PaperHandlers' Union No 3We agree with the Trial Examiner, for the reasons stated in hisDecision, that the Warehousemen's Union was not responsible for thepicketingAccordingly, we adopt his recommendation that the complaintbe dismissed as to it185 NLRB No. 25 304DECISIONSOF NATIONALLABOR RELATIONS BOARDpicketed companies, for the purpose of causing acessation of business between such companies andtheir customers and suppliers, and each other, inorder to bring pressure to bear on The Los AngelesHerald-Examiner to accede to the Union's demands.1.We disagree, however, with the Trial Examiner'sconclusion that eight of the Los Angeles Respondentsdid not violate Section 8(b)(4)(B) of the NationalLabor Relations Act, as amended, by picketing TheSan Francisco Division of The Hearst Corporation.The Trial Examiner based that conclusion on theground that the San Francisco Division and the LosAngeles Herald-Examiner Division are not separatepersons.We believe that this record, and our decisionsin similar cases, require the contrary conclusions.Section 8(b)(4) forbids unions to (i) induce individ-uals employed by any person to strike, or (ii) coerceany person, with an object of (B) forcing any personto cease doing business with any other person. Thus,if each division is a person, the picketing was pro-scribed by Section 8(b) (4)(B) as secondary. Section2(1) provides that "the term `person' includes oneor more individuals, labor organizations, partnerships,associations, corporations, legal representatives, trus-tees, trustees in bankruptcy, or receivers."The Board has held with court approval that sepa-rate corporate subsidiaries are separate persons, eachentitled to the protection of Section 8(b)(4)(B) fromthe labor disputes of the other, if neither the subsidiar-ies nor the parent exercises actual or active, as opposedto merely potential, control over the day-to-day opera-tions or labor relations of the other.' It is clearthat no such active or actual control is exercisedhere.The Hearst Corporation is a Delaware corporationengaged in a conglomerate of business activities con-ducted through some 20 divisions, of which 7 arenewspapers, and through 31 separately incorporatedsubsidiaries.'As to the two divisions here involved,the president of the Corporation appoints their headsand delegates to them the responsibility for the day-to-day operation of the divisions, including the formu-lation and implementation of labor relations policies.'Knight Newspapers,138 NLRB 1346, enfd 322 F 2d 405 (C A D C),Poole'sWarehousing,158 NLRB 1281CompareJ G Roy and SonsCompany vNLRB,251 F 2d 771 (C A1),NLRB v BachmanMachine Co,266 F 2d 599 (C A 8)The Hearst divisions are engaged in such diverse businesses as thepublication of newspapers and magazines,themanufacture of specialtypaper,the operation of ranches and timberlands,a newspaper syndicate,a newsprint brokerage,and a purchasing service,a real estate investmententerprise,and the collection and display of art objects and antiquesThe corporate subsidiaries are engaged in such activities as advertisingrepresentative,movie making,the acquisition and sale of musical composi-tions, the distribution of publishing equipment and supplies,and theprocessing of photographsHe may remove them for "an unsatisfactory job,"meaning unfavorable earnings.Each division manager determines the size andsalaries of his staff whom he hires, discharges, andpromotes. There is no transfer of employees amongdivisions.Although the Corporation makes availableto the divisions certain insurance, pension, and salary-continuation programs, each division may accept suchprograms or not as it sees fit.Each division manager has final authority to formu-late and effectuate news, editorial, production, adver-tising, and circulation policies.He decides whetheror not to use Corporation-owned services and features.Thus, the Herald-Examiner purchases its newsprintfrom the Hearst Enterprises Division, but the SanFrancisco Examiner does not.Each divisionmaintainsitsown financial system,subject to uniform reporting requirements for taxpurposes. The divisions retain "a comfortable cashbalance" as "operating profits" and remit the surplusto the Corporation. Although corporate approval isrequired for expenditures of more than $10,000, suchapproval has never been withheld.These facts establish that the authority exercisedby the Corporation over the divisions is limited tocertain financial matters inherent in common owner-ship,and amounts only to potential control overtheir operations. The Corporation does not exerciseactual, or active, control over these divisions whichoperate independently of the Corporation and eachother as separate autonomous newspaper enterprises.It isapparent, therefore, that if these two divisionswere corporate subsidiaries instead of divisions, theywould be entitled to the protection of Section8(b)(4)(B) from each other's labor disputes. To deprivethem of the protection of the statute on the technicalground that they are merely divisions of the Corpora-tion would exalt from over-substance, a result whichwe are convinced is not required by the statute.Cf.AlexanderWarehouse,128NLRB 916, wherethe Board found that three geographically proximatewarehouses of the same corporation could not beregarded as separate employers under a comparablestatutory provision because the day-to-day operationsof each warehouse, including their labor relationspolicies,were subject to the corporation's actual con-trol, and were operated in thesame manner as allies.By contrast, the divisions here involved are not subjectto actual control by The Hearst Corporation, servedifferent newspaper advertisers and readers in widelyseparated geographic areas, and thus, under the princi-ple of that case, are neutral employers.Section 2(1) on itsface does not state that onlythe entities specifically enumerated therein are tobe considered "persons" to the exclusion of all others. LOS ANGELES NEWSPAPERGUILD, LOCAL 69It states, instead, that "person"includesthose entitiesenumerated. Therefore, where, as here, a virtuallyautonomous division of a corporation has all therelevant attributes of a person excepting only separateincorporation, logic dictates that it too be considereda person.'Moreover, we believe this interpretation conformswith the intent of Congress when in 1959 it amendedtheAct by substituting the word "person" for"employer" in Section 8(b)(4). Although we do notfind the legislative history particularly helpful inresolving the issue before us, it is generally recognizedthat this amendment was intended to reduce theimpact of labor disputes by expanding the protectionafforded by this Section.As the Supreme Court stated inLocal 1976 Carpen-ters,(Sand,Door and Plywood Co.) v. N.L.R.B.,357U.S. 94, 100, Congress' purposein enactingthe Taft-Hartley Act amendments was "to restrict the areaof industrial conflict insofar as this could be achievedby prohibiting the most obvious widespread and, asCongress evidently judged, dangerous practice ofunions to widen that conflict: the coercion of neutralemployers, themselves not concerned with a primarylabor dispute, through the inducement of the employ-ees to engage in strikes or concerted refusals to handlegoods."As observed, under the principles established inAlexanderWarehouseandKnight Newspapers,eachof these divisions would be treated as a separateemployer, both before and after the 1959 amendment.Not to treat them as separate persons would resultin widening, instead of narrowing, labor disputes andcontracting instead of expanding the coverage of Sec-tion 8(b)(4)(B) contrary to the intent of Congressand the mandate of the Supreme Court.Moreover, the General Counsel has issued andthe Board and courts have found merit in complaintsagainst divisions of corporations under Section 108,'SeeLocal Union 25, International Brotherhood of Teamsters et al,vNew Y o r k , N e w Haven, and H a r t f o r d Railroad Co,350 U S 155,cited in the legislative history to the 1959 amendments, in which theSupreme Court held the railroad was protected against secondary pressuresby virtue of the definition of "employer " The Court stated that since"railroads are not excluded from the Act's definition of `person,' theyare entitled to Board protection from the kind of unfair labor practiceproscribed by Sec 8(b)(4)(A) See alsoLocal No 24, International Brother-hood of Teamsters (A CE Transportation) v NLR B,266 F 2d 675,680 (C A D C) where the court stated that whether a violation of8(b)(4)(A)and (B)has occurred "cannot be reached by the use ofany legalistic word or phrase."'See, e g,NLR B v The Bendix Corporation (Research LaboratoriesDivision),299 F 2d 308 (C A 6) cert denied 371 U S 827,NLR BvDan River Mills Incorporated, Alabama Division, 274F 2d 38i(C A 5),N.L.R.B. vGeneral Electric Company, Specialty Control Department,383 F 2d 152 (C A4) International Union of Electric al Radio and MachineWorbers AFL-CIO, Frigidaire Local 801 [General Motors Corporation,Frigiduire Division] vN L R B307 F 2d 679 (C A D C) cert denied, 371U S 936N L R B v Insulating Fabricators, Inc Southern Division.338305which provides under (a) that "the Board is empow-ered, as hereinafter provided, to prevent any personfrom engaging in any unfair laobr practice . . ." andunder (b) that "whenever it is charged that any personhas engaged in, or is engaging in any such unfairlabor practice, the Board. . shall have the powerto issue a complaint." Indeed Congress must haverecognized that such practice was extant when itenacted the 1959 amendmentsAccordingly, as the Los Angeles Unions' picketingof the San Francisco Examiner had the effect ofcoercing it and inducing its employees to strike, bothwith an object of causing a cessation of businessbetween the Examiner and its customers and suppliers,we find that such picketing violated Section8(b)(4)(i)(ii)(B) of the Act.'2.As we have found the San Francisco Examinerto be a neutral person, we also find, in agreementwith the Trial Examiner, that the eight Los AngelesRespondent Unions violated Section 8(b)(4)(i)(ii)(B)of the Act by picketing The Chronicle PublishingCompany and The San Francisco Printing Company,Inc. in furtherance of their dispute with The LosAngeles Herald-Examiner Division of The Hearst Cor-poration because these companies are also neutralsto the dispute and separate persons within themeaningof the Act.3.The Trial Examiner found, and we agree, thatthe two Respondent San Francisco Unions violatedSection 8(b)(i)(B) of the Act by inducing employeesof The San Francisco Printing Co., Inc. to strikein support of the Los Angeles Unions' dispute withtheHerald-Examiner.We also find that these twoUnions violated Section 8(b)(4)(ii)(B), as their induce-ment of employees of the Printing Company wassuccessful in causing them to refuse to continue towork, thus coercing or restraining the Printing Compa-ny. 10THE REMEDYHaving found that the Respondents, with theexception of the Warehousemen's Union, haveengaged in additional unfair labor practices withinF 2d 1002(C A4), international Uniim, United AutomobileWorkers ofAmerica U A W [Wooster Div of Borq-Warner Corp]vN L R B236F 2d 898(C A6), latertipe Conipani, a Division of Harris-InternpeCorporation v V L R B,371 F 2d 787 (C A4)Los Angeles Mailers Uniony9 J TU135NLRB 1130Hilhoro Newspaper Publishmq PrintingCompaniDivision of the Hearst Publishing Compani Fin,127 NLRB591Divisions are considered to be employers in representation caseproceedings-Genera/MotorsCorp (Detroit Diesel EngDiv ), 51 NLRB457'Accord,Penello v American Federation of Television and Radio Artists,291 F Supp 409(U S D C Md), andKennedy v San Francisco-OaklandNewspaper Guild (U SD C, N D Calif),affd 412 F 2d 541 (C A 9)"Interstate Employers Association,139 NLRB 550,551, fn I 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe meaning of the Act, we shall recommend that theRespondents cease and desist therefrom and takeappropriate affirmative action.AMENDED CONCLUSIONS OF LAW1.The San Francisco Examiner Division of TheHearst Corporation, and the Los Angeles Herald-Examiner Division of The Hearst Corporation areengaged in commerce within the meaning of Section2(6) and (7) of the Act.2.The above Divisions, The San Francisco Chroni-cle Publishing Company, and The San Francisco Print-ing Company, Inc. are persons engaged in an industryaffecting commerce within the meaning of Section8(b)(4)(B) and Section 2(6) and (7) of the Act.3.The Respondents are labor organizations withinthe meaning of Section 2(5) of the Act.4.By inducing individuals employed by The SanFrancisco Examiner Division of The Hearst Corpora-tion,The Chronicle Publishing Company and TheSan Francisco Printing Company, Inc. to engage ina strike or a refusal in the course of their employmentto perform services, with an object of forcing saidpersons to cease doing business with each other andwith their customers and suppliers, the Los AngelesUnions have engaged in unfair labor practices affectingcommerce within the meaning of Section 8(b)(4)(i)(B)and Section 2(6) and (7) of the Act.5.By threatening, coercing, and restraining theabove persons with an object of forcing said personsto cease doing business with each other and withtheir customers and suppliers, the Respondent LosAngeles Unions have engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(ii)(B) and Sec-tion 2(6) and (7) of the Act.6.By inducing individuals employed by The SanFrancisco Printing Company, Inc., to engage in astrike or refusal in the course of their employmentto perform services, with an object of forcing saidperson to cease doing business with The San FranciscoExaminer Division of The Hearst Corporation, withThe Chronicle Publishing Company, and with itscustomers and suppliers, the Respondent San Francis-coUnions have engaged in unfair labor practicesaffecting commerce within the meaning of Section8(b)(4)(i)(B) and Section 2(6)(7) of the Act.7.By coercing, and restraining The San FranciscoPrinting Company, Inc., with an object of forcingsaid person to cease doing business with the otherpersons described above, the Respondent San Francis-coUnions have engaged in unfair labor practiceswithin the meaning of Section 8(b)(4)(ii)(B) and Sec-tion 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that:A. The Respondents Los Angeles Newspaper Guild,Local 69; Los Angeles Web Pressmen's Union No.18;Los Angeles Stereotypers' Union No. 58; LosAngeles Typographical Union No. 174; InternationalAssociation of Machinists and Aerospace Workers,District Lodge No. 94; Building Service and Mainte-nance Employees' Union No. 399, Los Angeles Mail-ers'Union No. 9; and Los Angeles Paper Handlers'Union No. 3, their officers, agents, and representatives,shall:1.Cease and desist from:(a) Inducing or encouraging individuals employedby The San Francisco Examiner Division of TheHearst Corporation, The Chronicle Publishing Com-pany, and The San Francisco Printing Company,Inc., or any other person engaged in commerce orin an industry affecting commerce with whom theyhave no primary labor dispute, to engage in a stnkeor refusal in the course of their employment to performservices, where an object thereof is to force or requirethe above-named persons to cease doing business witheach other or with their customers and suppliers,undercircumstancesprohibitedbySection8(b)(4)(i)(B) of the Act.(b) Threatening, restraining, or coercing the above-named persons or any other person engaged in com-merce or in an industry affecting commerce withwhom they have no primary labor dispute, wherean object thereof is to force or require the above-named persons to cease doing business with eachother or with their customers and suppliers, undercircumstances prohibited by Section 8(b)(4)(ii)(B) ofthe Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at their business offices and meeting hallsinLos Angeles, California, copies of the attachednotice marked "Appendix A."'t Copies of said notice,on forms provided by the Regional Director for Region21, shall, after being duly signed by the aboveRespondent Unions, be posted by them immediatelyupon receipt thereof, and be maintained by themfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall be" In the eventthisOrder is enforced by a Judgment of the UnitedStatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor RelationsBoard" shallread "PostedPursuantto a Judgment of the United States Court of Appeals enforcing anOrder of the National LaborRelations Board " LOS ANGELESNEWSPAPERGUILD, LOCAL 69taken by the Unions to insure that said notices arenot altered, defaced, or covered by any other material.(b)Sign and mail to the Regional Director forRegion 21 sufficient copies of said notice, on formsprovided by him, for posting by the San FranciscoExaminer, the Chronicle, and the Printing Company,if willing.(c)Notify the said Regional Director, in writing,within 10 days from the date of this Order, whatsteps have been taken to comply herewith.B. Respondents Newspaper and Periodical Drivers'and Helpers' Union, Local 921, and San Francisco-Oakland Newspaper Guild, Local 52 of the AmericanNewspaper Guild, their officers, agents, and represent-atives shall:1.Cease and desist from:(a) Inducing or encouraging individuals employedby The San Francisco Printing Company, Inc., orany other person engaged in commerce or in anindustry affecting commerce with whom they haveno primary labor dispute to engage in a strike orrefusal in the course of their employment to performservices, where an object thereof is to force or requiresaid person to cease doing business with The SanFrancisco Examiner or Chronicle under circumstancesprohibited by Section 8(b)(4)(i)(B) of the Act.(b)Threatening,restraining,or coercing The SanFrancisco Printing Company, Inc., or any other per-sons engaged incommerce or in an industry affectingcommerce with whom they have no primary labordispute, where an object thereof is to force or requiresaid persons to cease doing business with the SanFrancisco Examiner or Chronicle under circumstancesprohibited by Section 8(b)(4)(ii)(B) of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at theirbusinessoffices and meeting hallsin San Francisco, California, copies of the attachednotice marked "Appendix B.s12 Copies of said notice,on forms provided by the Regional Director for Region21,shall,afterbeing duly signed by the aboveRespondent Unions be posted by them immediatelyupon receipt thereof, and be maintained by themfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to membersare customarily posted. Reasonable steps shall betaken by the Unions to insure that said notices arenot altered, defaced, or covered by any other material.(b) Sign and mail to the Regional Director forRegion 21 sufficient copies of said notice, on forms" in the event this Order is enforced by a Judgment of the UnitedStatesCourt of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals enforcing anOrder of the National Labor Relations Board "307provided by him, for posting by The San FranciscoPrinting Company, Inc., if willing.(c)Notify the said Regional Director, in writing,within 10 days from the date of this Order, whatsteps have been taken to comply herewith.MEMBER BROWN, concurring in part, dissenting inpart:Contrary to the majority, I would affirm the TrialExaminer's finding, for the reasons more fully statedin his Decision, that Respondents' picketing and relat-ed appeals to employees of the San Francisco Examin-er constituted lawful primary activity outside theambit of Section 8(b)(4)(B).The Unions' conduct with respect to the San Fran-cisco Examiner, a separate operating division of theHearst Corporation, was merely designed to imposeeconomic sanctions upon the Hearst Corporation,in support of basic contract demands during negotia-tions with the Los Angeles Herald-Examiner, anotheroperating division of the Hearst Corporation. Thus,the question presented is whether a labor organizationisprecluded, by virtue of Section 8(b)(4)(B), fromapplying direct economic pressures to a single corpo-rate enterprise in support of its dispute with a separateoperating segment of that enterprise? An affirmativeanswer to this question is not supported by a literalreading of the statute; for, separate operating divisionsof a single corporate enterprise, such as the SanFrancisco Examiner and the Los Angeles Herald-Examiner, are not within the definition of the term"person" set forth in Section 2(1) of the Act. Further-more, to extend, by interpretation, the secondary boy-cott provisions to restrict the scope of the Unionactivityinvolvedhere,notonly insulates the"offending employer" from the effects of what essen-tially is its own dispute, but runs counter to a consist-ent line of precedent cautioning against applicationof Section 8(b)(4)(B) in a fashion which condemnsdirect pressures in primary labor disputes." As statedinN.L.R.B. v. International RiceMilling Co.,341U.S. 665, at 672-673:...Congress did not seek to interfere withthe ordinary strike . . . . This is emphasizedin Section 13 as follows:Nothing in this Act, except as specificallyprovided herein shall be construed so asto either interfere with or impede or diminishin any way the right to strike, or to affectthe limitations or qualifications on that right." See, e gLocal1976, Carpenters v N.L.R B (Sand Door & PlywoodCo), 357 U S 93, 99, Local761,InternationalUnion of Electrical,Radio and Machine Worbers [General Electric Co ] v N L R B366 U S667, 672.NationalWoodnorl ers Mfrs4vsnvN L R B386 U S 612,625-627 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy Section 13, Congress has made it clear thatSection 8(b)(4), and all other parts of the Actwhich otherwise might be read so as to interferewith, impede or diminish the union's traditionalright to strike may be so read only if suchinterference, impediment or dimunition is "specif-ically provided for" in the Act. [Footnotes omit-ted.]Inmy opinion, the majority's position representsa departure from traditional concepts of primary activ-ity, and extends the proscriptions of Section 8(b)(4)(B)toprotect the very "person" made "fair game"through enactment of Sections 13, 2(1) and 8(b)(4)(B)of the Act. 1414 I disagree with the Trial Examiner's failure to dismiss the allegationbased upon the direct appeals to employees of the San Francisco PrintingCo The Printing Co is half-owned by the San Francisco Examinerand performs various services in the latter's behalf, including the printingof the newspaper These activities are a vital step in the publicationand sale of theExaminerand are duties which, as a matter of practice,are normally performed by employees of the newspaper In these circum-stances, I deem immaterial the fact that the Printing Co is operatedby Hearst as a joint venture with the Chronicle and am of the opinionthat the lawful pressures directed at the Examiner were also lawfullyextended to employees of the Printing CoAPPENDIX ANOTICETO ALL EMPLOYEES OF THE SAN FRANCISCOEXAMINER DIVISION OF THE HEARSTCORPORATION, THE CHRONICLE PUBLISH-ING COMPANY AND THE SAN FRANCISCOPRINTING COMPANY, INC.TO ALL MEMBERS OF LOS ANGELES NEWS-PAPER GUILD, LOCAL 69; LOS ANGELESWEB PRESSMEN'S UNION NO. 18; LOSANGELES STEREOTYPERS' UNION No. 58;LOS ANGELES TYPOGRAPHICAL UNIONNO. 174; INTERNATIONAL ASSOCIATIONOF MACHINISTS AND AEROSPACE WORK-ERS, DISTRICT LODGE NO. 94; BUILDINGSERVICE AND MAINTENANCE EMPLOYEESUNION NO. 399; LOS ANGELES MAILERS'UNION NO. 9; AND LOS ANGELES PAPERHANDLERS' UNION NO. 3Posted by Order of the National Labor RelationsBoard, an agency of the United States Government:WE WILL NOT engage in, or induce or encour-age any individual employed by The San Francis-co Examiner Division of the Hearst Corporation,The Chronicle Publishing Company, The SanFrancisco Printing Company, Inc., or any otherperson engaged in commerce or in an industryaffecting commerce, to engage in a strike orrefusal in the course of such individual's employ-ment to use, manufacture, process, transport,or otherwise handle or work on any goods, arti-cles,materials or commodities, or to performany services, where an object thereof is to forceor require The San Francisco Examiner Divisionof The Hearst Corporation, The Chronicle Pub-lishingCompany, The San Francisco PrintingCompany, Inc., to cease doing business withone another or with their customers or suppliers;or to force or require any other person to ceasedoing business with The San Francisco Divisionof The Hearst Corporation, The Chronicle Pub-lishing Company or The San Francisco PrintingCompany, Inc.WE WILL NOT coerce or restrain The SanFrancisco Examiner Division of The Hearst Cor-poration,The Chronicle Publishing Company,The San Francisco Printing Company, Inc., orany other person for such an object.DatedByLos ANGELESNEWSPAPER GUILD,LOCAL 69(Labor Organization)(Representative)(Title)DatedDatedByByLos ANGELES WEBPRESSMEN'SUNION No. 18(Labor Organization)(Representative)(Title)Los ANGELESSTEREOTYPERS' UNIONNo. 58(Labor Organization)(Representative)(Title)INTERNATIONALASSOCIATION OFMACHINISTS ANDAEROSPACE WORKERS,DISTRICT LODGE No. 94(Labor Organization) LOS ANGELESNEWSPAPERGUILD, LOCAL 69309DatedByDatedByDatedDatedByByDatedBy(Representative)(Title)BUILDING SERVICE ANDMAINTENANCEEMPLOYEES UNION No.399(Labor Organization)(Representative)(Title)Los ANGELES MAILERS'UNION No. 9(Labor Organization)(Representative)(Title)Los ANGELES PAPERHANDLERS'UNION No.3(Labor Organization)TO ALL MEMBERS OF NEWSPAPER ANDPERIODICAL DRIVERS' AND HELPERS'UNION LOCAL 921 and SAN FRANCISCO-OAKLAND NEWSPAPER GUILD, LOCAL52, OF THE AMERICAN NEWSPAPERGUILDPosted byOrder of theNational Labor RelationsBoard,an agency of the United States Government:WE WILLNOT engage in, or induce or encour-age any individual employed by The San Francis-co Pnnting Company,Inc., or any other personengaged in commerce or an industry affectingcommerce,to engage in a strike or refusal inthe courseof such individual'semployment touse, manufacture,process, transport,or otherwisehandle or work on any goods,articles,materialsor commodities, or to perform any services, wherean object thereof is to force or require TheSan Francisco Printing Company, Inc., or anyother person to cease doing business with TheSan Francisco Examiner Division of The HearstCorporationorTheChroniclePublishingCompany; or to force or require anyother personto cease doing business withThe San FranciscoPrinting Company, Inc.WE WILLNOT coerce The San Francisco Print-ing Company for such an object.(Representative)(Title)Los ANGELESTYPOGRAPHICAL UNIONNo. 174(Labor Organization)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered,defaced or covered by any other material.If members have any question concerning this noticeor compliance with its provisions,they may communi-cate directly with the Board'sRegional Office, 849South Broadway,Los Angeles,California, Telephone213-688-5200.APPENDIX BNOTICETO ALL EMPLOYEES OF THE SAN FRANCISCOPRINTING COMPANY, INC.DatedByNEWSPAPER ANDPERIODICAL DRIVERS'AND HELPERS' UNIONLOCAL 921(Labor Organization)(Representative)'(Title)SAN FRANCISCO-OAKLAND NEWSPAPERGUILD,LOCAL 52 OF THEAMERICAN NEWSPAPERGUILD(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not bealtered,defaced, or covered by any other matenal.If members have any question concerning this noticeor compliance with its provisions,they may communi-cate directly with the Board'sRegional Office, 849South Broadway,Los Angeles,California,Telephone213-688-5200. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEHERMAN MARX,Trial Examiner:The complaint'alleges,inmaterial substance,that The Hearst Corporation(hereinHearst orthe Corporation),an enterprise engaged in thenewspaper publishing business,"maintains" a number ofnewspaper publishing divisions,including one known asLos Angeles Herald-Examiner,Division of The Hearst Cor-poration(herein the Herald-Examiner),which publishesa daily newspaper in Los Angeles, and another calledSan Francisco Examiner,Divisionof TheHearst Corpora-tion(herein the Examiner),which publishes a daily newspa-per in San Francisco;that a corporation called The ChroniclePublishing Company(herein the Chronicle)similarly pub-lishes a daily newspaper in San Francisco;that a corporationknown as The San Francisco Newspaper Printing Company,Inc (herein the Printing Company)performs newspaperprinting and other services for the Examiner and the Chroni-cle; that the Examiner and the Herald-Examiner,as wellas the Chronicle and the Printing Company, are"employers"and "persons"within the meaning of the National LaborRelations Act, as amended'(herein the Act); that elevenlabor organizations(herein the Respondents or RespondentUnions)"in furtherance and support of a labor dispute"between some of them and the Herald-Examiner haveinduced and encouraged individuals employed by the Exam-iner,theChronicle,the Printing Company, and others,"to engagein strikes or refusals in the course oftheir employment to .. perform services,and have threat-ened, coerced or restrained the Examiner,the Chronicle,the Printing Company," and others, with objects of forcingor requiring the said Examiner,the Chronicle,the PrintingCompany, and others, severally,to cease doing businesswith other persons,and such persons to cease doing businesswith the Examiner,the Chronicle, the Printing Company,and others;and that by such conduct the RespondentUnions have violated Section 8(b)(4)(B)of the Act ''The complaint was issued on January 19, 1968, and is based ona charge filed in Case 21-CC-1043 onJanuary 5, 1968, an amendmentthereof filedon January 6, 1968, and a chargefiled in Case 21-CC-1043-2 on January 10, 1968 The cases have been duly consolidatedfor hearing Copies of both charges,the amendment of the first charge,the complaint, the order of consolidation and a notice of hearing havebeen duly served on all parties entitled thereto The hearing openedon June 3,1968, in Los Angeles, California, continued there on variousdates thereafter,and closed on September 9, 1968, in San Francisco,California'29USC,Sec151,etseq'Sec 8(b)(4)(B) provides,in relevant partIt shall be an unfair labor practice for a labor organization or itsagents-(i) to engage in, or to induce or encourage any individualemployed by any person engagedin commerce or in an industryaffecting commerce to engage in, a strike or a refusal in the courseof his employment to use,manulactureprocess, transport, or other-wise handle or work on any goods, articles, materials,or commoditiesor to perform any services, or (u) to threaten,coerce, or restrainany person engaged in commerce or in any object thereof isforcing or requiring any person to cease using, selling,handling,transporting,or otherwise dealing in the products of any other produc-er, processor, or manufacturer,or to cease doing business with anyother person,Provided,That nothing contained in this clauseEach of the Rest, 'ndent Unions has filed an answerdenying in material substance,that it has committed theunfair labor practices attributed to it in the complaint.All parties appeared,through counsel,at a hearing heldbefore me, as duly designated Trial Examiner,on the issuesin this proceeding,and have been afforded a full opportunityto adduce evidence,examine and cross-examine witnesses,and submit oral argument and briefs. Each party has submit-ted a brief since the close of the hearingUpon the entire record, from my observation of thedemeanor of the witnesses, and having read and consideredthe briefs. I make the following findings of factFINDINGS OF FACT1.JURISDICTIONThe ChronicleisaNevada corporation,maintains anoffice and place ofbusiness in San Francisco,California,where it is engaged in the business of publishing a dailynewspapercalled the San Francisco Chronicle,employsindividuals in the operationof itsbusiness, is, and hasbeen at all material times, a "person" within themeaningof Section 2(1) of the Act, andan "employer"withinthemeaning of Section2(2) of the Act;in the courseand conductof its business, subscribesto, and uses, "severalinterstate news services and annuallypurchasesand receivesgoods, services,materials and supplies originating outsidethe State of Californiavalued at a substantial amount";and is, and has been at all material times, engaged incommerce,and in operationsaffecting such commerce, with-in themeaning of Sections2(6) and (7) of the Act.Hearst is a Delawarecorporation,maintains its principaloffice inNew York, New York;and is engaged, amongotherventures in the business of publishingdailynewspa-pers, doing so through seven divisions,including the Herald-Examiner and the Examiner.The Herald-Examiner, withheadquartersin Los Angeles, producesa newspaper therecalled the Los AngelesHerald-Examiner,and theExaminer,which islocated in San Francisco,publishesa newspaperin that city knownas the San Francisco Examiner Hearstand the Chroniclecombinetheir respectiveSan Franciscopublications in a Sundayedition which they publish jointlyunder thename of San Francisco Sunday Examiner &ChronicleThe Printing Company is a Nevada corporation;maintainsitsprincipal office and place ofbusiness in San Francisco,California, employs individualsin its businessoperations,is,and has been at all material times, a "person" withinthe meaning of Section2(1) of the Act, andan "employer"within the meaning of Section2(2) of the Act; in thecourse andconductof its business "purchases and receivesgoods, materials, and supplies originating outside the Stateof Californiavalued at a substantial amount"; and is, andhas been at all material times, engaged in commerce, andin operationsaffecting suchcommerce, within the meaningof Section 2(6) and (7) of the Act.(B) shall be construed to make unlawful, where not otherwise unlawful,any primary strike or primary picketing LOS ANGELES NEWSPAPER GUILD, LOCAL 69As the Chronicle and the Printing Company are "persons"and "employers" engaged in operations in and affectinginterstate commerce, the Board no doubt has jurisdictionof the subject matter of this proceeding as it pertainsto them, but, in addition, the General Counsel would havethe Board predicate jurisdiction over the subject matter,as it relates to Hearst's Los Angeles and San Franciscodivisions, not on the basis of Hearst's status as a "person"and "employer" engaged in activities in or affecting inter-state commeice, but on the premise that each of the twodivisions is, as the complaint alleges in effect, a separate"person" and "employer." As is evident, this approachstems from the General Counsel's position that the divisionsare separate "persons" and "employers," apart from eachother and from Hearst, for the purposes of Section8(b)(4)(B)The position, reflecting a major problem in this proceed-ing, is opposed by the Respondent Unions,and the conflictperhaps accounts for some ambiguity in a written stipulationof the parties (G.C. Exh. 3), upon which the GeneralCounsel relies, in the main, for commerce facts supportingtheBoard's jurisdictionParagraph 5 of the stipulationstates:"In connection with the publication of the SanFrancisco Examiner, goods, materials and supplies valuedat inexcess of $100,000 are annually purchased and shippeddirectly to the San Francisco Examiner, Division of TheHearst Corporation, from points and places located outsidethe State of California; several interstate news servicesare subscribed to; and gross volume of business in excessof $1 million is had" Paragraph 4 is couched in thesame language, except that it relates to the Los Angelesdivision and Hearst's Los Angeles newspaper, instead ofto the San Francisco division and the San Francisco Examin-er.The stipulation does not tell us, in terms, who orwhat entity purchases the commodities shipped to eitherdivision, or subscribes to the "news services", nor whoor what entity receives the revenue from the business volumethat "is had." Judging by the commerce allegations ofthe complaint, the thrust the General Counsel would givethe relevant provisions of the stipulation is that each divisionhas the gross business volume, and makes the purchasesand subscriptions to "interstate news services," set forthin the stipulated paragraph applicable to it, but as eachdivisionis, ineffect, an operational device by which Hearstdoes business, the end result of the reading the GeneralCounsel would give paragraphs 4 and 5 of the stipulationis that Hearst makes the purchases and subscriptions4 anddoes the gross business volume mentioned in the stipulatedparagraphs.In any case, finding the matters set forth in paragraphs4 and 5 of the stipulation as facts in this proceeding,Idefer a disposition of the General Counsel's claim thatthe two divisions are "persons" and "employers" for thepurposes of invoking the Board's jurisdiction until a determi-nation, at a later point below, of the General Counsel'sparallel position that the divisions have that status forthe purposes of Section 8(b)(4)(B) of the Act. A decision4Hearst directly supplies some of the "interstate news services" throughone or another of its enterprises (C P Exhs 5 and 8)311on the latter position will, in my view, dispose of theformer 5II.THE LABOR ORGANIZATIONS INVOLVEDThe names of the Respondent Unions, and abbreviateddesignations by which they will be respectively referredto here, are set forth in the margin below.' Nine of them(herein collectively called the Los Angeles Unions) arelocated in Los Angeles or its vicinity, and the other two,the San Francisco Drivers Union and the San FranciscoGuild, maintain their headquarters in San Francisco Eachof the Respondent Unions is, and has been at all materialtimes, a labor organization within the meaning of Section2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESA. PrefatoryStatementA description of various aspects of Hearst's business,its corporate structure, and its relationship to its Los AngelesHerald-Examiner and San Francisco Examiner Divisions,the Chronicle, and the Printing Company is appropriateto a resolution of the issues.The Corporation's chief executive is its president, RichardBerlin,whose functions include the appointment of alldivisional heads who, in the case of the newspapers, havethe title of "publisher." The chairman of the Corporation'sboard of directors is William Randolph Hearst, Jr., whoisa son of the founder of the Hearst newspaper chain;has the title of "Editor-in-Chief" of the Hearst newspapers(or a closely similar variant of the title which appearsin differing forms in the record); heads an "Editorial Board"centered in New York, which prepares editorials and featurestories for the use of the newspapers, and writes or sponsorsthe preparation of a column entitled "The Editor's Report"which appears under his name and editorial title weekly,usually on Sunday, in Hearst news publications.'The Hearst Corporation is indubitably a "person" and "employer"engaged in interstate commerce, within the purview of the Act, butin view of the General Counsel's jurisdictional position, I see no needtodetermine, and do not decide, whether that status may be usedhere as a basis for the assertion of jurisdictionThe names of the Respondent Unions, each followed by a parentheticname by which it is on occasion referred to here, are Los AngelesNewspaper Guild, Local 69 (Los Angeles Guild), Los Angeles Stereotypers'Union No 58 (Stereotypers' Union), Los Angeles Web Pressmen's UnionNo 18 (Pressmen's Union), Los Angeles Typographical Union No 174(TypographicalUnion), InternationalAssociation ofMachinists andAerospace Workers, District Lodge No 94 (Machinists' Union), GeneralWarehousemen's Union Local 598 (Warehousemen's Union), BuildingService and Maintenance Employees Union No 399 (Building ServiceUnion); Los Angeles Mailers' Union No 9 (Mailers' Union), Los AngelesPaper Handlers' Union No 3 (Paper Handlers' Union), Newspaper andPeriodical Drivers' and Helpers' Union Local 921 (San Francisco Drivers'Union), and San Francisco-Oakland Newspaper Guild, Local 52 of theAmerican Newspaper Guild (San Francisco Guild)Idispense with details of the ownership of the Corporation's capitalstock,which is governed by the will of the late William RandolphHearst, Sr , founder of the newspaper chain The titular and beneficialinterest in the stock, and the terms of the will, at least as developedin this record, do not materially affect the results here 312DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Punting Companyis a joint ventureof the Corpora-tion and 'the Chronicle, having been formed in 1965 tofunction as the "agent" of Hearst and the Chronicle forthe performance of a variety of operations required byeach principal for its newspaper enterprise in San FranciscoHearst and the Chronicle supplied all of the Printing Compa-ny's initial capital; own all of the latter's stock in equalproportion; through equal contributions, provide funds forthe Printing Company, as it may require; and, in equalproportion, own all of the plant and other facilities usedby the Printing Company for the performance of its func-tions. Its board of directors consists of six persons, threedesignated by, and "representing," Hearst, and three desig-nated by, and "representing," the Chronicle. Upon its forma-tion, the Printing Company's executives were chosen byagreement between Hearst and the Chronicle from personnelon the staff of one or the other of the principals.The business of the Printing Company, in which itemploys some 2,600 persons, consists substantially of itsagency functions, which include the printing, mechanical,distribution, accounting, revenue collection, advertising, andsubscription processing services required by the Chronicleand Hearst for their respective San Francisco dailies andtheir joint Sunday edition.With the exception of aboutsix clerks who prepare advertising layouts exclusively forone or the other of the two newspapers, all of the PrintingCompany's employees work in varying measure for bothpublications, some doing so daily in the regular courseof their duties, and others interchangeably,working for givenshiftsor periods for one publication, and then for theother, as required. The agent performs no work for Hearst'sLos Angeles newspaper, and no editorial or reporting serv-ices for the Hearst or Chronicle publications in San Francis-co, each of which has an editorial staff (which includesreporters).The Printing Company hires and discharges employeesindependently of Hearst and the Chronicle, and formulatesits labor relations policies and purchases its newsprint andother materials it requires, without directions from eitherof its principals. But it is dependent upon Hearst andthe Chronicle for funds for capital expenditures, drawingupon them jointly, since its formation, for some millionsof dollars for the acquisition of building and equipmentfacilities for use in its agency functions. Hearst's contribu-tions came from its general corporate funds.Collecting all advertising and circulation revenue duethe Chronicle and the Examiner, the Printing Companydeducts therefrom what it requires to defray its operatingexpenses, retains 5 percent of the excess as compensationfor its agency services, paying dividends therefrom to itstwo stockholders, Hearst and the Chronicle, and remitsthe balance of its revenue to the Chronicle and the Examiner.From its share of the revenue, that division defrays itsoperating expenses,retains a portion"for emergency purpos-es," and periodically remits the balance to Hearst's NewYork office where the remittances become part of theCorporation's general funds.In addition to the seven newspaper divisions, The HearstCorporation has a variety of enterprises which it operatesunder names it applies to them,some bearing the label"Division," and others note Many of the enterprises areunrelated to newspaper publishing, while others performservices for Hearst newspapers, or supply features to them.The latter include "King Features Syndicate Division,"which supplies comics, columns and other features to allHearst newspapers, and many not published by Hearst;"Hearst Enterprises Division," which, to effect economiesresulting from large purchasing volumes, buys newsprint,as purchasing agent, for all Hearst newspapers, exceptthe San Francisco Examiner; "Puck, The Comic Weekly,"which prints Sunday comics and sells advertising spaceforHearst and other newspapers, and performs printingservices for commercial enterprises unrelated to the Corpora-tion; "Key Market Advertising Service," which sells adver-tising space for Hearst and other newspapers; and "HearstHeadline Service," "HearstWire Service," and Hearst's"WashingtonBureau,"which variously supply news ornews features or commentary to Hearst newspapers.The Los Angeles Herald-Examiner carries William Ran-dolph Hearst, Jr 's column, "The Editor's Report," anduses services of King, Hearst Enterprises, Puck, Key MarketAdvertising,Hearst Headline and Wire Services, and theWashington Bureau The newspaper transmits no fundsin payment for any of these services, but like other Hearstpublications, is charged on the Corporation's books forvarious of the services under centralized accounting proce-dures to be described later. The Herald-Examiner alsoutilizesa substantial volume of wire news services andfeatures provided by facilities other than Hearst's 9 Of atotal of approximately $22 million of operating expensesin 1967 for "materials, supplies and services," the Herald-Examiner spent about $14 million for newsprint whichwas purchased for it by Hearst Enterprises,as its agent.10The division paid nothing for the work of the purchasingagency in conformity with the Corporation's policy of ren-dering such services to its newspapers free of chargeThe San Francisco Examiner does not use all the Hearstfacilities utilized by the Los Angeles publication. It purchas-esno newsprint itself, for this is done by the PrintingCompany as joint agent for Hearst and the Chronicleas part of the agent's function of producing both SanFrancisco newspapers. The San Francisco Examiner, likethe Los Angeles Herald-Examiner, carries "The Editor'sReport," and uses services or features supplied by Kingand Hearst Headline Services, and by enterprises otherthan Hearst facilities.Most of the Examiner's comic stripsare supplied by a Hearst syndicate, but the greater protionof its other features and its wire news service is furnishedby enterprises other than Hearst.IIn addition to its divisional and other operating segments,Hearsthas over 30 separately incorporated subsidiaries As these have no connec-tion with the newspapers involved here, I dispense with further referenceto them'C P Exh 5 reflects the comparative cost in 1967 or wire newsservices and features supplied to the Herald-Examiner by Hearst and"non-Hearst" sources It is enough to say here that the volume fromeach source was substantial10An exhibit offered by the Charging Parties (C P Exh 5) showsthat the newsprint was purchased from "non-Hearst" sources, but doesnot reflect the fact that a purchasing instrumentality of the Corporationbought the product for the Herald-Examiner's account LOS ANGELES NEWSPAPER GUILD, LOCAL 69The Herald-Examiner and Examinermaintainseparatepayrolls and bank accounts. There is no interchange ofemployees between them, nor does either perform any workfor the other, except on relatively infrequent occasionssuch as when one secures assistance from the other incovering facets of a news story in the other's locality.The chief executive of each division chooses his staffsubordinates, and has the responsibility for direction ofthe day-to-day operations of the newspaper he publishes.He or divisional staff members under his direction decidethe advertising, circulation, personnel and labor relationspolicies of the newspaper, its advertising and circulationrates, with whom to do business and whether to use servicesof any other Hearst enterprises; purchase equipment, sup-plies, features and services from sources of their choice;make capital expenditures within a limitation to be describedlater;negotiate and enter into collective-bargaining agree-ments without instructions from the home office; and deter-mine the content and editorial positions of the newspaper,except, as Charles Gould, publisher of the San FranciscoExaminer, testified, that in certain "specific areas" suchas editorial support of a Presidential candidate, the "finaldecision" rests with the "Editorial Board," which consistsofWilliam Randolph Hearst, Jr. and some of his aides,after consideration of recommendations made by the chiefexecutives of the various Hearst newspapers.The Herald-Examiner and Examiner are, moreover, sub-ject to various policies and procedures of the Corporationapplicable to all its operating divisions, some explicitlyestablished by it, and some by customary practice or necessi-ty.Thus the Corporation, under the supervision of its treasur-er, Frank Massi, who is its "senior financial officer,"main-tains a centralized accounting system for all its enterprisesat its "home office" in New York, and "procedures andregulations" that require each division to submit to thetreasurer, on prescribed forms, monthly reports reflectingsuch information as "cash report and cash forecast", and"a financial statement which incorporates . .a profitand loss section and a balance sheet section " The treasurerperiodically consolidates and submits the information tothe board of directors, so that they may be kept abreastof the Corporation's financialcondition, and have sufficientinformation for "theultimatelarge decisions" that theymake for the Corporation's various enterprises.Hearst enterprises that do business with each otherexchange no funds, but payment for whatever charge ismade by one such enterprise to another is effected througha "clearance" system maintained by the home office. Underthe procedure, a division such as King Features Syndicate,for example, that supplies features to the San FranciscoExaminer sends an "inter-company invoice" covering theservices to the latter, and a copy to thetreasurer'sofficeinNew York, where the Corporation makes bookkeepingentriesdebiting the newspaper, and crediting King, withthe puce of the services. The chargesare alsoreflectedas liabilitiesor credits, as the case may be, in the "profitand loss section" of the monthly report submitted by eachdivision involved.Each operating divisionmaintains"a comfortable cashbalance," treatssurplusesbeyond that as "operating profits,"313and periodically remits such surpluses to the home office.They become part of the Corporation's general funds, and,as such,available for use, andare used,by the Corporationfor investment, capital improvements for its various enter-prises; its operating expenses, dividends; and payment ofbalances due under the "clearance" procedure to a divisionfor services rendered to another. If a division's financialsituation,as reflectedin itsmonthly reports, does notpermit a discharge of its "inter-company obligations", suchas for services rendered by another division, the indebtednessiscarriedasan interest-free"loan" or "down-streamadvance" to the obligated division. Should such "deficien-cies" take on "serious" proportions, they become "a matterfor the concern" of the board of directors.The publishers of Hearst's Los Angeles and San Francisconewspapers, like other division heads, may make capitalexpenditures up to $10,000 without consultation with highercorporate authority, but for capital outlays in excess ofthat figure, they must secure approval of the board ofdirectors or its finance committee, depending on the amountinvolved."The reason for the requirement is of no large moment,but it is worth noting that although_ there is testimonythat its purpose is to provide the home office with anopportunity to induce division heads to make equipmentpurchasesin excessof thelimitationfrom an inventoryof used equipmentmaintainedby the Corporation, it isevident that the policy is also rooted in necessity, particularlyin the light of evidence of capital expenditures by theCorporation for divisional plant construction,aswell asfor equipment. As Massi, the corporate treasurer, testified,the "cash balance"maintainedby any division does notexceed $250,000, and if it lacks sufficient money for acapital outlay, the division head "gets it from the HearstCorporation." Thereis noindication that any such executivehas standing authority from the Corporation to pledgeitscredit for capital expenditures in excess of $250,000(or, indeed, exceeding $10,000), and one may fairly concludefrom the relevant evidence as a whole, as I do, that thereisnone.Thusat leastin the case of capital outlays ofmore than $250,000, a division head would have to lookto the Corporation for the required funds, quite apartfrom any corporate preference that he purchase equipmentfrom the Corporation's inventory.The necessity is byno meanshypothetical, for the Corpo-ration hasin recentyears made substantial capital expendi-tures for facilities for its Los Angeles and San Francisconewspapers,spendingan unspecified, but obviously large," in his testimony, Publisher Gould refers to divisional requests forsuch approval as a "practice," but the "practice" is clearly a corporaterequirement Thus Corporation President Berlin alludes to the corporatepolicy as a restraint on "top executives" (the work "restrain" is erroneouslytranscribed as "retrain" at the relevant place in the transcript), andsubsequently refers to it as "the best method of having a control" overequipment expenditures in order to induce division heads to purchaseequipment they may need from an inventory of used equipment maintainedby the Corporation, rather than in the open market It may be noted,too, that in a decision, dated January 27, 1969, inAmerican Federationof Television and Radio Artists (Baltimore News American Division),Case5-CC-446, Trial Examiner Samuel M Singer found that capital expendi-tures in excess of $10,000 by Hearst division heads require the Corpora-tion's approval 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDsum for construction of a plant for the former, and inexcess of a million dollarsfor theSan Francisco publication.Moreover,as Gould testified,although he initiated discus-sions with the Chronicle for the formation and functionsof the Printing Company, he deemed it necessary thatthe then chairman of the Corporation'sboard carry onthe talks because the arrangements"involved expenditures...in the neighborhood of five to ten million dollars..(and) it was beyond my area of responsibility asIsaw it"The decision to join with the Chronicle toform and finance the Printing Company was made forHearst by the latter's board.The Corporation provides a retirement program, freeof cost to the beneficiaries,and group life insurance foralldivisional and home office personnel for whom suchbenefits are not provided by collective-bargaining arrange-ments. There are no company-wide provisions,however,for hospitalization and medical plans, each enterprise makingitsown arrangements on "a local level" for such benefitswhere they exist. In practice,at least,the seniority statusof "white collar"employees such as editorial personnelisunaffected by transfer from one Hearst newspaper toanother.B. The Strike and the Allegationsof MisconductAt thetimesmaterial to the issues here, each of theLos Angeles Unions represented one or another categoryof employees on the staff of the Los Angeles Herald-Examiner,the San Francisco Drivers' Union had a contractwith the Printing Company affecting drivers employed bythat enterprise; and the San Francisco Guild had an agree-ment with the Chronicle, the Printing Company and theExaminer affecting individuals in the employ of one oranother of these enterprises. 1IOn December 15, 1967, the Los Angeles Unions, asan outgrowth of a labor dispute between them and theLos Angeles Herald-Examiner, commenced a strike againstthe newspaper, which was still in progress at the timeof the hearing in this proceeding.Details of the disputewhich led to the strike are not material here.Eight of the nine Los Angeles Unions formed a "unitycommittee"prior to the strike"to consider common prob-lems" relating to negotiations with the management ofthe newspaper,and continued to function after the strikebegan as a group under the name of"Herald-ExaminerJoint Strike-Lockout Council" (herein the Council). Theninth,the Warehousemen'sUnion,has not held membershipin either the "unity committee"or the Council at anytime material to the issues" Pending a determination of the issue whether the Examiner andHerald-Examiner are separate"persons" within the purview of the Act,references to employees as those of either division or of the newspaperwith which it is identified are intended only as a means of convenientdescription,and should not be taken as a determination of the relevantissueAlso,as the divisions filed the charges upon which the complaintisbased, I refer to them as the Charging Parties, without implyingthat either is a "person" as that term is used in the ActAlthough the Council functionswithout formal rulesof order,at leastone of itsunderlying purposes is toprovidethe participating unionswith a vehicle for coordinat-ing their strike activitiesThus the Council holdsmeetingsof its members from time to time to discusspoint strikeactivites;maintains standing committees to engage inspecifiedstrike activities,and a "publicitydepartment"to publicizetheCouncilmembers' strike positions; andprepares and distributes literaturesuchas leaflets and adaily "officialpublication" of the Council called "On TheLine",dealing with the strike and related matters.Toward the end of December 1967, the "strike director"of the Los Angeles Guild, Robert Rupert,who is alsoa representativeof the American Newspaper Guild, ofwhich the Los Angelesand San FranciscoGuilds are localaffiliates,telephonedFred Fletcher,the executivesecretaryof theSan FranciscoGuild,and told himthat "officials"of the strikingunions were thinking of sendingpicketsfrom Los Angeles to picket the Chronicle,Examiner, andPrintingCompany inSan FranciscoNeitherthe San Fran-ciscoGuild nor theSan FranciscoDrivers'Union hada disputewitheitherof theSan Francisco newspapersor thePrintingCompanyatany timematerial to theissues.At a meetingheld on or about Janaury 3, 1968, theunions constitutingthe Council decidedto engage in picket-ing activities in San Francisco in supportof the strikeinLos Angeles,leaving it to "each participating unionto decidehow many people(pickets) it could afford" tosend."On January 4, 1968, six of the Councilmembers, theLos Angeles Guild, and thePressmen's,Typographical,Stereotypers',Mailers', and Machinists'Unions, dispatchedindividuals (herein theLos Angelesgroupor pickets) toSan Francisco for such picketing,each of the six separatelydesignating pickets and paying their traveling expenses.On January4, also, Jack Goldberger, president of theSan FranciscoDrivers' Union,at a meetingin Los Angelesattendedby a Federalmediator and representatives of eachside in the Herald-Examiner dispute, statingthat he hadcome to the meeting because of concern that the disputewould spread to San Francisco, and that hedesired itssettlement,said that members of his organization wouldobserve"a picket line(in San Francisco) ... irrespectiveof whoseitwas."Upon theirarrival in SanFrancisco on January 4, theLosAngelesGuild'spicketingrepresentatives,underRupert's instructions,notifiedFletcherof their presence.Later in theday, at a meetingwith Fletcherand otherSan Francisco union functionaries connected with the news-paper industry in thatcity,members of the Los Angeles" Rupert's testimony is vague as to the datesof Councilmeetingswhen the San Francisco picketingproject wasdiscussed, and as to theidentity ofthe unions represented at the meetings,but piecing togethervarious aspects of his testimony and otherparts of therecord, it isfair to infer that all membersof the Councilagreed to the picketingdecision In that regard,it is noteworthy that the issueof the Council's"official publication" for January 3, 1968, notesthat "the Councilrecruitedpickets for informational duty in San Francisco " LOS ANGELES NEWSPAPER GUILD, LOCAL 69group announced their intentionto picket the San Francisco"newspaper plants"; and at a subsequent meetingthat endedabout 2 a in on January 5, the Los Angeles picketsinformed Fletcher and other local union representativesthat the picketing would begin at 6 a m that morningShortly before that hour, Fletcher assembled variousofficers and members of his union at his office and informedthem of the picketing intentionStartingat about the scheduled hour, members of theLos Angeles group picketedpremisesof theSan FranciscoChronicle, the San FranciscoExaminer,and thePrintingCompany, carryingor displaying signs and distributingleaflets.The latter had been prepared by the Council's"publicitydepartment," and approved by all Council mem-bers,and the text of the signshad been prepared byRupert Oneset of leaflets(G C Exh 2) set forthallegedgrievances against theLos AngelesHerald-Examiner, fol-lowed themwith the Council's name, andbelow that listedabbreviatedversionsof thenames of all nineLos AngelesUnions,althoughone of them, the Warehousemen'sUnion,was not a memberof the Council. Another set (G.C.Exh. 8)similarly listedabbreviatedvariants of the namesof all nine unions.The picketedsiteswere a Hearst-owned property (hereintheHearst Building)at 3rdandMarket Streets, whichhoused thePrintingCompany's classifiedadvertisementdepartment,another Hearst building at36Annie Street(located behind the 3rd andMarket building),the workplace ofseveral Examiner accounting employees and Print-ing Companyemployeesvariouslyengaged in accountingfunctions and production of sectionsof the Sunday Chronicle& Examiner;aHearst property at 860 Howard Street,where personnel of various PrintingCompany departmentsnormally worked; a Chronicle-owned building(herein theChronicleBuilding)at 5thandMission Streets,whichhoused physicallyseparated editorial departments of bothnewspapers,the PrintingCompany'sheadquarters,mostof itsprinting facilities,and a loadingdock;and a garageat 200 Brannan Street usedby the Printing Company'snewspaperdelivery trucks.Picketingof the Chronicle Build-ing andof thepremises at 860 Howard Street, at least,continued on January 5 as late as about midnight. Thedurationof thepicketingby the Los Angelesgroup atany othersite on thatday or thereafterdoes not clearlyappear,but there is no claimthat theirpicketing in SanFrancisco continuedbeyond January 6.1'" I find no materiality in evidence that a labor organizationidentifiedin the record as the San Francisco Mailers'Union began a strike againstthe PrintingCompany, with whichit had been having contract negotiations,on the eveningof January5 and started to picket premises of thePrinting Company at some point that evening,its pickets mingling withsome fromLos AngelesThe materialfact,established by undisputedtestimonyof Joseph Kolder,the PrintingCompany'sindustrial relationsdirector,is that membersof the LosAngeles group were picketing the5th and Mission premises andtheHowardStreet building as late asabout midnight on January 5, and were then carrying signs similar tothose he saw them displayingbefore thelocal union's pickets appearedAccordingtoKolder, too,at or about 8 30 a in on January 6, he saw"a few of thesame(Los Angeles)people" picketing with such signs,and some with signs on which referencestoLos Angeleshad been"taped over,"but he doesnot clearly identify thelocation of suchpicketing beyonda generalization that he visited the premises of the315With two exceptions,the picketing signs carried or dis-played at any of the picketing sites contained slogans identi-fying or alluding to a labor dispute between the Herald-Examiner or Hearst in Los Angeles and one or moreunions in thatcity.Typicalof these slogans were thefollowing. "Hearst Imports Strikebreakers in Los Angeles"(carried in the vicinity of the Chronicle Building and 860Howard Street);"Machinists On Strike Against Los AngelesHerald-Examiner"(displayed at the ChronicleBuildingsite15); "Pressmen Locked Out By Los Angeles Herald-Examiner" (displayed in the vicinity of the Chronicle andHearst Buildings);and "Hearst Imports Professional Scabsin Los Angeles" (near the Hearst Building) The signs in thevicinity of 36 Annie Street were similar to those used at theHearst Building picketing site, all referring to a dispute inLos Angeles The two exceptions noted above were a slogan"All Scabs Must Go" (vicinity of the ChronicleBuildingand 860 Howard Street) and "Teamsters Support Guild"(near the Chronicle Building)Most Chronicle,Examiner,and Printing Companyemployees did not report for work on January 5 afterthe picketing began,although scheduled to do so, andthe operations of both newspapers and the Printing Companysubstantially shut down on the morning of that date andremained that way for at least the balance of the day,causing a cessation in the business of each newspaperwith its customers for a period of time 16The absentees on January 5 included some 200 to 300Printing Company drivers who were members of the SanFrancisco Drivers' Union and subject to its contract withthe Printing Company, and had been scheduled to reportat the loading dock at the 5th and Mission premises between9 and 10 a in.on January 5 preparatory to deliveringthe San Francisco Examiner which is distribured duringdaylight hours. (Several hundred drivers, assigned to deliveryof the San Francisco Chronicle,which is distributed duringthe early morning hours, had reported before the picketingbegan,and completed their shift on January 5.)Clearly,these absentees,like others on the staff of eachnewspaper, and of the Printing Company, failed to reportforwork that day because of the picketing,but thereis also evidence that Goldberger had directed the membersof his union to respect the picket lines.He admitted asmuch to the Printing Company's circulation director, Ken-neth Hobson,at or about 10:30 a.m.on January 5 whilethe Howard Street premises,where about 75 drivers custom-arily report for work,were being picketed.On that occasion,Hobson,encountering Goldberger at the entrance to thePrinting Company's parking lot adjacent to the HowardPrinting Company,Examiner and Chronicle"and saw such picketingin any event,his testimony as to picketing on the morning of January6 adds nothing of substance to this case" Other slogans used in the vicinity of the Chronicle Building were"Stereos Locked Out by Los Angeles Herald-Examiner",and "MailersLocked Out By Los Angeles Herald-Examiner "1'Operations at the two newspapers and the Printing Company weresuspended for some period after January 5 as a result of a labor disputebetween the Printing Company and the San Francisco Mailers' UnionThat dispute and the related shutdowns are not material here 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDStreet building, asked Goldberger "to allow his men (driversrepresented by the San Francisco Drivers Union) to gotowork," and Goldberger declined, stating that he had"instructed (them) not to cross the picket line." He alsorejected a similar request that morning by another PuntingCompany executive, Joseph Kolder. Goldberger had predict-ed at the Los Angeles meeting he had attended on theprevious day that the drivers would observe the picketlines, and Iam persuaded that he helped fulfill his predictionby instructing them to do so His conduct in that regard isimputable to the San Francisco Drivers UnionFletcher,too, gave similar instructions to two PrintingCompany employees, both members of the San FranciscoGuild and subject to its contract with their employerOne such employee, Lola Sainsbury, a member of theSan Francisco Guild, arriving in the vicinity of the ChronicleBuilding,her place of employment, shortly after the picket-ing there began, asked Fletcher "what kind of picket lineitwas," and he told her not to "cross it." As a result,she did not report for work that day. The other employee,Donald Mason, observing pickets in front of 860 HowardStreet upon his arrival for work there at about 8 o'clockthat morning, asked a Guild functionary, Dorothy Bedjani-an, who was in the area, what employees "were supposedto do." Bedjanian, who was then a member of a Guildpolicy-making body called the "representative assembly,"and had recently been elected vice-president of the union(although not yet inducted), replied that "we are supposedto respect the picketlines," stating,also, that "Guild offi-cials" had decided earlier that morning(at the meetinginFletcher's office, as I infer) to request employees todo so. Learning from Bedjanian that Fletcher was in the5th and Mission area, Mason went there, and asked Fletcher,who was in the midst of a group of employees, "whatwe were supposed to do," and Fletcher replied: "We areasking you to respect the picketlines.Go home. Reportback to your next tour of duty, and if the picket linesare there, go home again. Then come back and reportwhen your next tour of duty is " As a result of Fletcher'sremarks,Mason went home and did not work that dayFletcher's instructions to Mason and Sainsbury are imputa-ble to the San Francisco Guild."C Discussionof theIssues,-Concluding FindingsPassing the issue of the legality of the picketing forlater disposition, a threshold question is whether all the" I have based findings as to Mason's conversations with Bedlanianand Fletcher on Mason's testimony,and as to Sainsbury'sdiscussionwith Fletcher, on Sainsbury's testimony Fletcher testified that he hasno "present recollection" of having talked either to Mason or Sainsbury,although also claiming that"it is not possible"that he made the remarksMason imputes to him Fletcher frequently professed an inability torecall pertinent matters, including details of his meetings with membersof the LosAngeles group and representatives of San Francisco unionson January 4 and the early morning hours of January 5 precedingthe picketing, and I formed the impression from his demeanor andtext that he knew more than he was willing to say in response topertinent interrogation In short,Iam unable to accept his disclaimerthat he made the remarks Mason attributes to him,and, instead,creditMason,as well as SainsburyRespondent Unions may be held accountable for the activity,as the General Counsel claims. Clearly, all eight membersof the Council are chargeable with it, although only sixactually dispatched pickets to San FranciscoAll eightfunctioned as a group, through the instrumentality of theCouncil, to coordinate their strike activities, and decidedat a Council meeting the facilities in San Francisco bepicketed; the Council's "publicity committee," plainly thejoint instrument of the Council members, prepared theleaflets used in conjunction with the San Francisco picketing;and all Council members approved their content. In short,the San Francisco picketing activities were a joint ventureof all eight members of the Council, and all are thuschargeable with them 1eThat is not the case, however, with the Warehousemen'sUnion. That organization was not a member of the Council,and there is no substantial evidence that it either participatedin the picketing decision or in the picketing itself. It isnot established that the term "Teamsters", as used in someof the picketingsigns,referred to theWarehousemen'sUnion whichisanaffiliate of an international labor bodycommonly known as the "Teamsters," for the referencecould as readily have been an allusion to the San FranciscoDrivers Union, which is also a local affiliate of the "Team-sters " There is no evidence that the Warehousemen's Unionauthorized the use of any of the picketing signs, or anyreference to it in any of the leaflets, and, indeed, thereis undisputed testimony that "neither [the Warehousemen'sUnion] nor any of its officers became aware of the useof its name on . . . Council . . . literature until [theWarehousemen's Union] was served with certain paperson January 12, 1968" in a proceeding involving the picketing,brought under Section 10(1) of the Act." The fact thattheWarehousemen'sUnion"has not(since)disavowedthe use of its name on said literature"does not makeitresponsible for an activity which had ended prior toitsknowledge. The sum of the matter is that the recorddoes not establish that the Respondent Warehousemen'sUnion participated in any of the activities alleged as miscon-duct in the complaint, and for that reason, without regardto the issue of the legality of such activities, I shall recom-mend dismissal of the complaint as to that Respondent.Nor is there sufficient warrant for a holding that theSan Francisco Drivers' Union and the San Francisco Guildare chargeable with the picketing There is much groundfor suspicion that both San Francisco Respondents wereparticipants in the planning of the picketing enterprise,taking into account the presence of Goldberger and Fletcherat picketing sites on January 5; their respective instructionsto employees not to report for work while the picketing" Local Freight Drivers, LocalNo 208(Les Brockman),150 NLRB1016, 1022,International Longshoremen'sUnion vJuneauSpruce,189F 2d 177, 190 (C A9),Smith CabinetMfg Co,81NLRB886, 890,RetailFruit ClerAs v N L R B249 F 2d 591, 597-598 (C A 9)" A stipulation in the record that the"chief executiveofficer" oftheWarehousemen'sUnion, if called,would testify that the organizationdid not "expressly authorize"the use of its name on Council literatureor the picket signs does not establish such an authorization by implicationThere is simply no evidence of such authority,but, on the contrary,affirmative proof that the Union was unaware of the use of its nameuntil some days after the picketing in question ended LOS ANGELES NEWSPAPER GUILD, LOCAL 69was in progress;Rupert's advance notification to Fletcher(and to Goldberger also) of the possibility that picketingwould take place in San Francisco;Goldberger's predictionat the Los Angeles meeting of January 4 that the membersof his union would respect the picket lines; and Fletcher'stestimony to the effect that he and other San Franciscounion functionaries met with members of the Los Angelesgroup for some hours on the night of January 4 andinto the early morning of January 5(although Fletchergives few details of what was said in all that time) Butthe fact remains that there is no solid evidence that eitherGoldberger or Fletcher or any other representative of eitherof the San Francisco Respondents counselled or participatedin the picketing decision or activities 20 It is clear, however,that both these Respondents,through the instructions givenby their respective agents, Goldberger and Fletcher, toPrinting Company employees to respect the picket lines,induced and encouraged such employees not to performservices for their employer Findings as to the legal proprietyof this conduct will be made at a later point.There is no reason to doubt that Examiner and PrintingCompany employees and operations were targets of thepicketing,but the Respondents maintain that picketingof the Chronicle Building, which housed employees ofthe Chronicle,as well as Printing Company and Examinerpersonnel,did not constitute picketing of the Chroniclebecause the activity"complied with the common situs picket-ing requirements ofSailors'Unionof the Pacific (MooreDry Dock Co.),92NLRB 547," which include the conditionthat "the picketing discloses clearly that the dispute iswith the primary employer" (in this case, Hearst).Idisagree with the contention.The leaflets distributedin the vicinity of the Chronicle Building and most ofthe picketing signs in the area met that standard, butone of the signs, bearing the slogan"Teamsters SupportGuild,"did not identify any dispute with Hearst,whetherinLos Angeles or San Francisco.Bearing in mind thatthe Chronicle's employees are members of the San FranciscoGuild and that Printing Company drivers, who use theloading dock at the Chronicle building, are members ofthe San Francisco Drivers' Union,which is affiliated withthe "Teamsters,"the sign could reasonably lead the Chroni-cle employees to believe that their union or the San FranciscoDrivers Union,or both,were enmeshed in a labor disputewith the Chronicle,or that the Los Angeles strike hadescalated to an involvement of the Chronicle in a disputewith one or both of the San Francisco unions.To cap the matter, the record warrants an inference,and I find, that the picketing was intentionally directedat the Chronicle,as well as the Examiner and the Printing'°There is some warrant for the General Counsel's view that Goldber-ger's prediction at the Los Angeles meeting, which had been calledto negotiate strike issues,was, in the context of events there,a threatto force the Herald-Examiner's management to come to terms withthe striking unions,but it is conceivable that the prediction was intendedas no more than a forecast of the attitude of the drivers,and thatGoldberger'spurpose was to avoid an escalation of the strike to SanFrancisco rather than to implement the position of the striking unionsHis conduct at the meeting,in other words,does not necessarily meanthat his union was either then or thereafter a member of the jointventure that sponsored the picketing317Company. Rupert, director of strike activities for the LosAngelesGuild,an active participantinCouncil affairs,and admitted author of the slogans on thesigns,notifiedFletcher, chief executive of theSan FranciscoGuild, afew days before the picketing began that "the Los Angelesunionofficials"were contemplating picketingthe Examiner,theChronicle and thePrintingCompanyMoreover, asFletcher testified, the Los Angeles pickets notified himshortly before the picketing began that they were going topicket "the newspaper plants " And a conclusion that thereference to "plants" included the Chronicle, as well as theExaminer and the Printing Company, is bolstered by thefact that an edition of "On The Line," the Council's strikeorgan, issued about two days after the picketing began,referred to one of the Los Angeles pickets, who had beendispatched by the Los Angeles Guild, as "[p]icketing theold San Francisco Chronicle."Passingthe issue of the legality of the picketing for laterdisposition, there is ample reason to conclude, and I find,that the picketing induced and encouraged employees onthe staff of each of the three picketed enterprises not towork on January 5, 1968, contrary to their scheduled duties,and was a coercive measure aimed at bringing about acessationof business between each picketed newspaper anditscustomers, between each such newspaper and thePrinting Company, and between the Printing Company andits customers and suppliers, in order to bring pressure tobear upon the management of the Los Angeles Herald-Examiner to accede to terms sought by the striking LosAngeles Unions 'iThe picketing of theSan Francisco Examiner raises aproblem of construction of Section 8(b)(4)(B)not presentin the activityas itaffected the Printing Company andthe Chronicle. The section forbids unions "(i) to . . . induceor encourage any individualemployed by any personengaged incommerce"to engagein a strike or refusalto performservices,or "(ii) to threaten, coerce, orrestrainany personengaged incommerce..where in eithercase anobject thereof is . . . (B) forcing or requiringany person to cease . ..doing businesswith any otherperson."A proviso to these prohibitions expressly excludesan otherwiselawful "primary strike or primary picketing"from their reach. As is evident,a findingthat the picketingagainstHearst'sExaminer in San Franciscoin supportof a "primary"strike againstthe Corporation'sHerald-ExaminerinLos Angeleswas an unlawfulone wouldhave to hold,as the complaint alleges,that thedivisionin San Francisco is a "person"within themeaning ofSection8(b)(4)(i)and (u),and that the picketing of itsoperations was not"primary" and thus not protected bythe provisoThe only definition of "person" in the Act is containedin Section2(1) which provides: "The term`person' includesone or more individuals, labororganizations,partnerships," i find no materiality in evidence that after the San Francisco picketing,the Los Angeles group continued on to Seattle where "some of themvisited the premises of the Seattle Post-Intelligence,"a Hearst newspaper,"in connection with the labor dispute" in Los Angeles There is noevidence that the Seattle publication was picketed 318DECISIONS OF NATIONAL LABORRELATIONS BOARDassociations,corporations, legal representatives,trustees,trustees in bankruptcy or receivers "Hearst's "divisions"are unincorporated departments of its business enterprise;are not within any of the express inclusions of the statutorydefinition of the term "person," nor within any of thedictionary usages of the term;and it is thus evident thatwhat the General Counsel and the Charging Parties seekisan expansion in the meaning of the term beyond anygiven by the dictionary or the statutoryinclusions.22In that regard,Idisagreewith the interpretation theCharging Parties place upon a comment by Senator Goldwa-ter,a proponent of the amendment(effected in 1959 bythe Labor-Management Reporting and Disclosure (Land-rum-Griffin) Act) by which the phrase "individual employedby any person,"now in Section 8(b)(4)(i),was substitutedfor the words "employees of any employer" in what hadbeen Section 8(b)(4)(A)prior to the amendment.The Sena-tor's comment, which,incidentally,was made after passageof the Landrum-Griffin Act, was: ". . . by substitutingthe term `person' for the term `employer,' it broadensthe scope of the latter term to its full dictionary meaning"(11 Legis. His , L.M R & D A 1857)Harnessing this state-ment to a dictionary definition of the term"employer,"which includes such usages as "the owner of an enterprisethat employs personnel for wages,""such an enterpriseitself,"and "an agent acting for such an enterprise inemploying persons,"" the Charging Parties assert that aHearst newspaper division is an"employer,"and interpretSenator Goldwater's remark to mean that the term "person"includes such a division as an"employer "One would think that if a Hearst division is an "employer"for the purposes of Section 8(b)(4), it surely had thatstatus before the replacement of the term "employer" by"person," and the position of the Charging Parties thatthe amendatory substitution of "person"for "employer"had the effect of expanding the latter term "to its fulldictionarymeaning"would appear to be superfluous, but" Webster's Third International Dictionary,Unabridged(1963), includessome archaic or theological meanings of the term"person " Omittingthese and illustrations of the various uses,Webster'sdefines the termas follows1a an individual human beingc a human being as distinguishedfrom an animal or thingd an inferior human being4 aan individual having a specifiedkind of bodilyappearanceb the body of a human being as distinguished from the mindc the body of a human being as presented to public view5 a the individual personality of a human beingbbodily presence6a human being,a body of persons, or acorporation, partnership,or other legal entity that is recognizedby law as the subject of rights and duties-see Juristic Person 7any one of the three relations underlying discourse that are distin-guished by certain pronouns and in many languages by inflectedforms of the verb-see First Person8 a, a being characterizedby conscious apprehension,rationality,and a moral sense b a beingpossessing or forming the subject of personality 9 a living individualunit, specif a single zooid in a compound animalIdo not read the phrase"a body of persons"in Item 6 of the foregoingusages as referring to a conception such as a Hearst "division " Thephrase is used in a "juristic"sense, that is, "a legal entity that isrecognized by law as the subject of rights and duties " A Hearst"division"isnot "a legal entity,"but, rather, a departmentalized method by whichthe Corporation,which is "a legal entity,"does business" Merriam-Webster New International Dictionary,3rd ed 1961, citedby the Charging Partiesin any case,it is unnecessary to deal at this point withthe question whether it is Hearst,rather than such a division,that is the "employer" of the divisional personnel, forit is enough for present purposes that the Charging Partiesread into the Senator's remarks more than he meant. Thequoted comment is but a small portion of what he saidon the subject of the amendment,and reading the statementit the context of remarks that immediately followed it,it is clear that his meaning was that the substituted languagewas designed to close what he termed "loopholes" in Section8(b)(4), as it then stood,resulting from express exclusionsfrom the terms "employer" and "employee", as definedin the Act, and that the substitution of "the term `person'for the term "employer" would have the effect of bringingthe excluded categories within the reach of Section 8(b)(4).24Thereisno indication in the Senator's remarks that theamendment was designed to give the term"person" anymeaningbeyond thatgivento the word by the dictionaryor the express terms of Section 2(1) 25The Board has had occasion in only one case,AlexanderWarehouse & Sales Co.,128 NLRB 916, to consider thelegality of picketing of an employer's premises where thereisno dispute in support of a strike by the picketing unionagainst the employer at another situs, but the opposingsides on the comparable issue here are not in accord asto the reach of the decision, each seeing in it supportfor its position.i'The following is the full paragraph of the Senator's remarks inwhich the statement cited by the Charging Parties appearsSecondly,by substituting the term "person" for the term"employer,"itbroadens the scope of the latter term to its full dictionary meaninginstead of the limited meaning which it has under the definitionof "employer"-in Taft-Hartley'Employer'is defined in Taft-Hart-ley to exclude employers subject to the RailwayLabor Act,agriculturalemployers,all governmental agencies,bodies or corporations,FederalReserve banks, and nonprofit hospitals"Employee"as defined doesnot include employees of the above excluded employers(IILegisHis,LMR&DA 1857)The Charging Parties place emphasis on a remark by the SupremeCourt,made prior to the Landrum-Griffin amendment of the formerSec 8(b)(4)(A), that"since railroads are not excluded from the Act'sdefinition of 'person'they are entitled to Board protection from thekind of unfair labor practices proscribed by8(b)(4)(A)"(Teannteri Local25 v New York,New Haven& HartfordRailroad Co,350 U S 155,160)As a "railroad" is a "person,"so the Charging Parties contendin effect,so is a Hearst division The issues in the cited case, whichcentered on a question of preemption arising under Sec 8(b)(4) fromexclusion of rail carriers from the definition of "employer"containedin Section 2(2) of the Act,are so clearly ungermane to any issue herethat I deem it unnecessary to comment on the case beyond notingmy view that the Court's allusion to"railroads" in the particular contextwas intended as a generic reference to the type of business in whichthe New York,New Haven&Hartford Railroad Company,is engaged,and not as a redefinition of the term "person"to include "railraods"without regard to any corporate or other status that meets any meaningof the term as' defined in the dictionary or Sec 2(1)Nor do I seeany pertinency inPlumbers Union, Local 268 v Countyof Door,359U S 354, cited by the Charging Parties, involving a "political subdivision"(a county)which,like a railroad,isexpressly excluded from the Act'sdefinition of "employer " A political subdivision such as a county is"a legal entity that is recognized by law as the subject of rights andduties," and is thus a "person," in a "juristic"sense at least,as definedinWebster'sUnabridged Dictionary For much the same reason, I findno relevancy inLocal Typographical Union No 6(Gavrin Press),141NLRB 1209, 1212,fn2, cited by the General Counsel,holding thata municipality,although not an "employer"within the statutory meaningof that term i'.i person iiit hin the readh of ticL s(h)(4)(Hi LOS ANGELES NEWSPAPER GUILD, LOCAL 69In the case,which arose under Section8(b)(4)(A) priorto its amendment in 1959, an employer,Alexander,operatedthreewarehouse'.respectively located in Joliet,Peoria,and Urbana,Illinois.A union called an economic strikeof the Joliet employees,and in support of its strike demands,sponsored picketing of all three warehouses by the Jolietemployees The union requested the employees of the Peoriaand Urbana warehouses to join the strike,but theyrefusedThe picketing induced employees of customers and suppliersof Alexanderto refrain from making pickups and deliveriesat the three warehouses.The picketing of the Joliet warehouse,the dispute situs,was admittedly lawful,and the material question was wheth-er the picketingof thetwo other warehouses was "sec-ondary"and thus violated Section8(b)(4)(A).Holding thatsuch picketing,like that of the Joliet establishment, "waslawful pnmary activity,"the Board said(at 918-919, omit-ting footnotes).Though the economic dispute with Alexander direct-ly involved only Alexander's Joliet employees, Respond-ents[the union and its agents]had the right to bringpressure upon Alexander at each and every one ofitswarehouses.The Peoria and Urbana warehousesare no more to be considered neutral premises forpurposesofapplying the provisions of Section8(b)(4)(A)than are the premises of an employer who"allys" [sic]himself with a pnmary employer. Underthe "ally" doctrine a union may engage in picketingat the operations of a pnmary employer and at alloperations of employers who "ally" themselves withthe primary employer, under the same conditions asgovern its picketing at the pnmary employer's premises..A fortioriif an"ally" is not sufficiently neutralto permit a distinction to be drawn between it andthe primary employer for purposes of applying thesecondary boycott provisionsof the Act,Alexander'sPeoria andUrbanawarehouses cannot be regardedas premises of a neutral employer here.Those premises,together with the Joliet warehouse,are operated undercommon general supervision,their purchases are madeby a central purchasing office;theyparticipate in pooledshipments of supplies in order that Alexander my[sic] receive the benefits of lower freight charges, andthere is some interchange of inventories between thethreewarehousesThus,the continued operation ofthe Peoria and Urbana warehouses during Respondents'strike at the Joliet warehouse constituted,because oftheir proximity to, and integration with,the Jolietwarehouse,a factor which conceivably could have beendecisive in determining the outcome of the dispute,and Respondents could legitimately extend their picket-ing to those premises.Stressing the Board's discussionof thewarehouses' com-mon supervision,their centralizedpurchases,pooled ship-ments and interchange of inventories, the General Counseland the Charging Parties in effect read the decision asmeaning that but for the evidence of integration of thewarehouses,theBoard would have held each to be aseparate "employer,"and thus the picketing of the Peoriaand Urbana premises to be "secondary"and unlawful.319The Respondent Unions,in contrast,read thedecisionas holding"thata single corporationshould,as a matterof law, be subject to picketing wherever it doesbusiness,"and that thereferenceto the "ally"doctrine and operationalintegrationwere "dicta,"aimed at demonstrating that ifan "ally" of a picketed primary employer could not beconsidered"neutral,"then"a fortiori, "because of suchintegration,the Peoriaand Urbanawarehousescould not"be regarded as premises of a neutralemployer "Whether theAlexanderdecision requiresclarification is,of course,amatter for the Board,and it may wish tomake such a determinationshould it haveoccasion toreview the findings and conclusions made here. In anyevent, the case is not dispositiveof therelevant issueItdid not involve a constructionof theterm "person"as used in Section8(b)(4)(i)and (u),and needless to say,thatdeterminationshould bemade againstthe backgroundof the economic and other facts of thiscase and notof those inAlexander.The GeneralCounsel maintains in hisbrief thatHearst'sright to controlthe operationof its Los Angeles andSan Francisco newspaper divisions is immaterial to thequestionwhethereach is a "person," and that "the ruleis that for two separate business enterprises[the two divi-sions]to constitute a single person so as todeprive theallegedsecondary person of the protection provided bySection8(b)(4)(B) for an,unoffending person there mustbe actual,as distinguished from potential,commoncontrolof bothenterprises."Applying this "rule"and his readingof theAlexandercase,theGeneral Counselcasts eachdivision in the image of a "person" on the basis of theautonomy exercisedby the local headof each in determiningthe contentof thenewspaper he manages,its labor relations,news, editorial and advertising policies; its subscriptionand othercharges, and what services and supplies to pur-chasefor its day-to-dayoperations.The Examiner, so theposition runs, was the "secondary"and "unoffending per-son," and thusthe picketing of itspremiseswas "secondary"and unlawful."The "rule" urged by the General Counsel does notprecisely encompass the relevant issue, for the question isnot whether the two divisions constitute "a single person,"but whether each division is a "person " Moreover, the"actualcontrol" test for which the General Counselcontends is more easily stated than applied If weight begiven to autonomy in the areas where it exists, why not tothose where it does not, as in editorial support of acandidate for the Presidency; compliance with the26The Charging Parties take much the same view of the-ileiandercase as theGeneral Counsel,but assert that the status of the Examineras a "person"is immaterial,and that what matters is the autonomyof theHerald-Examiner,which,in the Charging Parties' view, makesita separate person It is unnecessary to deal here with the reasonwhytheChargingParties view the Examiner's status as immaterial,for the factis that the complaint alleges thateach of thetwo divisionsinquestion is a "person" and "employer"and that in"furtheranceand supportof thelabor dispute withtheHerald-Examiner" theRespondents "induced and encouraged individualsemployed bythe Exam-inerto engage in strikes or refusals in the courseof their employmentto perform services,and have threatened,coerced or restrainedtheExaminer,"allfor prohibitedobjects, andby such conduct haveviolated Sec 8(b)(4)(B)The complaintand the answers shape the issues 320DECISIONSOF NATIONAL LABOR RELATIONS BOARDCorporation's "procedures and regulations" that subjecteach division to a home office central accounting system,governing the payment of Inter-divisional obligations, andrequire each to make periodic reports used by Hearst'sboard of directors as a basis for "large decisions" such assignificant expansions of divisional plant facilities orchanges in operational methods involved in the agencyfunctions of the Printing Company; the requirement thatdivision heads receive approval of the board or itsappropriate committee for outlays in excess of $10,000, andthe periodictransmissionof "operating profits" to theCorporation which usesthem as it seesfitflThe ultimatedestination of divisional "profits" and the $10,000limitation on capital outlays are plainly large restrictionsuponthe localmanagementof Hearst's Los Angeles andSan Francisco newspapers, particularly taking into accountthemillions of dollars in capital outlays made by theCorporation for both newspapers in recent years As isevident from Gould's testimony, he was no free agent evenfor completion of the talks with the Chronicle managementthat led to formation and financing of the PrintingCompany The amount involved was beyond his "area ofresponsibility," and thus he deemed it necessary that thethen chairman of the Hearst board carry on discussions thatled to the board's decision in the matterBut the autonomy of local divisional management, or thelack of it, is beside the point, for each division is not a"person" for the purposes of Section 8(b)(4)(i) and (u), withor without the evidence of autonomy That conclusion isimpelled not only by the dictionary and statutorydefinitions of "person," previously mentioned, but bylegislative history of unquestioned weight, and the legallypermissible role of strike activity in collective bargaining.SenatorTaft,who sponsored the formerSection8(b)(4)(A),saidof its purpose:This provisionmakes it unlawfulto resort to asecondary boycottto injure the businessof a thirdperson who is wholly unconcernedin thedisagreementbetweenan employer and his employees[emphasis sup-plied] 27Judge Learned Hand took much the same view of thelegislative design, stating "The gravamen of a secondaryboycott is that its sanctions bear, not upon the employerwho alone is a party to the dispute, but upon some thirdparty who has no concern in It "28 And the Supreme Court,speaking of the former Section 8(b)(4)(A), after citingSenator Taft's statement and similar views of the legislativepurpose, has pointed out.Congress likewise meant to protect the employer onlyfrom union pressures designed to involve him indisputes not his own [Footnote omitted ]Judicial decisions interpreting the broad language ofSection 8(b)(4)(A) of the Act uniformly limited itsapplication to such 'secondary' situations. [Footnoteomitted ] This limitation was in "conformity with thedual congressional objectives of preserving the right oflabor organizations to bring pressure to bear on" 93 Cong Rec 4323, It Leg Hist L M R A 1106°bitBrotherhood of Electrical Workers, Local 501 vNL R B,181F 2d 34,37 (C A 2)offending employers in primary labor disputes and ofshielding unoffending employers and others frompressures in controversies not their own "(NationalWoodwork Mfrs Assn v NLRB ,386 U S 612,625-627 )The Court also noted that in the Landrum-Griffinconversion of Section 8(b)(4)(A) into the present Section8(b)(4)(B), Congress, by means of the proviso to theamended section, "took pains to confirm the limitedapplication of the section to such `secondary' conduct" (id632).The two divisions are but segments of the same corporateperson, Hearst, or put another way, departmentalizedmethods by which it does business, the employees on thestaff of each division are employees of the same employer,Hearst, the labor dispute in Los Angeles is with Hearstsince the local management is its instrument, and, in theface of these facts, to say that Hearst at its premises in SanFrancisco is "a third person who is wholly unconcerned inthe disagreement" it has with its Los Angeles employees isasmuch as to reject the clear meaning of Senator Taft'sstatement, and of authoritative judicial expressions to thesame effectMoreover, as Mr. Justice Brennan has made clear, "theuse of economic pressure by the parties to a labor dispute isnot a grudging exception to some policy of completelyacademic discussion enjoined by the Act; it is part andparcel of the process of collective bargaining"(N L R B vInsurance Agents' Union,361U S. 477, 495) The"operating profits" made by the Hearst divisions are fuelfor the total corporate body and, together with othereconomic resources of the Corporation, are available at itswill to sustain any division in a contest of legitimateeconomic pressures involved in a labor dispute between aunion and the management of the division or, in otherwords. with Hearst. The right and power of the Corporationtomuster its economic resources to such an end,irrespective of their divisional source, underscores the needfor recognition of a correlative right in the union to engagein"otherwise" lawfui picketing of premises of theCorporation other that the dispute situs Such recognitiongives balancing effect to 'ie "dual congressionalobjectives," reflected in the harnessing of the proviso ofSection 8(b)(4)(B) to the prohibitions of the section, ofpreserving the right of employees to bring economicpressure to bear upon their em loyer in a dispute they havewith him, while shielding other employers "whollyunconcerned" in the dispute from such a tacticThe Supreme Court has cautionedagainstblunting therightin the absenceof clear congressional warrant Notingthe organizational and bargaining guarantees in Section7 of the Act, and the express preservation of the rightto strikeinSection13 "except as specifically providedfor" in the Act, the Courtsaidthat "[i]n the absenceof clear indicia of congressional intent to the contrary,these provisions (Sections 7 and 13) cautionagainst readingstatutory prohibitions as embracing employee activities topressuretheir own employers into improving the employees'wages,hours and working conditions"(NationalWoodworkMfrs. Assn. v. N. L. R. B., supra at643). LOS ANGELES NEWSPAPER GUI! D, LOCAL 69Heeding the caution,Ifind nothing in theAct tojustifya scaling down of the rights guaranteed Hearst's Los Angelesemployees in Sections 7 and 13 by prohibiting them frombringing "economic pressure"to bear upon their employer,Hearst,in the form of the picketing directed at it inSan Francisco.That view is not negatedbyMiami NewspaperPrintingPressmen'sLocal No.46 (KnightNewspapers,Inc.),138NLRB 1346, enf.322 F.2d 405 (C.A D.C.),upon whichtheGeneral Counsel and Charging parties place heavyreliance The case arose from an economic strike by employ-ees on the staff of a Miami newspaper,which is publishedby a Florida corporation,Miami Herald Publishing Compa-ny, the stock of which is wholly owned by an Ohio corpora-tion,Knight Newspapers,Inc, which publishes a newspaperinDetroit.In support of the strike against the Miaminewspaper,the union representing the striking employeespicketed the premises of the Detroit newspaper,with whichithad no dispute,and the ultimate issue in the case waswhether the picketing was "secondary"and in violationof Section 8(b)(4)(B).Finding that notwithstanding Knight's ownership of thestock in Miami Herald"and the existence of some commonofficers and directors of the two corporations,"both were"operated in substance as separate and autonomous corpora-tions," and that each publication had a separate managinghead who independently managed it and set its policies,the Board concluded that "Knight Newspapers,Incwasentitled to the protection of Section 8(b)(4) in connectionwith Respondent's (the union's) dispute with the MiamiHerald Publishing Company "29The General Counsel and the Charging Parties claima compelling resemblance between theMiami Pressmen'scase and this one, in effect analogizing the Examiner andtheHerald-Examiner to the two corporations which theBoard described"as separate autonomous newspaper enter-prises."The cases are far apart.In the cited case, the purported"secondary"employer,Knight Newspapers, Inc., was indu-bitably a "person,"by both dictionary and statutory stand-ards, as was the Florida enterprise,the purported"primary"employer. Knight was entitled to the protection of Section8(b)(4)(B)unless it was so interwoven in common ownershipand operation with the other employer as to make them,in practical effect,a single employer,thus precluding treat-ment of Knight as a neutral in the Miami dispute. TheBoard will inquire into the unitary status of two employersina variety of situations,30and the fact that Section8(b)(4)(B)shields only"secondary" or neutral employerswas the underlying reasonfor theinquiry in theMiamiPressmen'scase.Making such an inquiry the Board found" The Boardtreated as inconsequential the fact that three employeesof Miami Heraldformerly worked for a Knightnewspaper,thatMiamiHerald creditssuch servicefor its pension plan purposes,and that approxi-mately twoper cent ofthe suppliesused by theDetroit and Miaminewspapers are purchasedfrom a wholly owned subsidiary of Knight'°See, among others,Drivers,Chauffeurs and Helpers Local 639,Teamsters(Poole'sWarehousing,Inc),158NLRB 1281, NLRB vCalcasieu Paper Co,203 F 2d 12, 13 (CA5),NLRB v NationalShoes, Inc,208 F 2d688, 691(C A 2), andNLR B v Business Machinesand Office Appliance Mechanics, 228F 2d 553 (C A 2)321that Knight and Miami Herald were "operated in substanceas separateand autonomous corporations"and thus, byevident implication,gave effect to each as a "person" asthat term is used in Section 8(b)(4)(f)and (u)Here the inquiry is not whether two"persons" shouldbe treated as one in the light of the underlying purposeof Section 8(b) (4)(B),but whether there is any warrantfor treating two parts of a single"person,"Hearst, asseparate"persons" for the purpose of applying the sectionOn that score,unless one resorts to definitional invention,the day-to-day operational autonomy exercised by the localdivisionalmanagement does not provide for each divisiona status as a "person"that the dictionary and statutorydefinitions withhold;and to give the effect sought by theGeneral Counsel and Charging Parties to such autonomywould be as much as to carve out of Hearst's statusas a single"person"and common employer of both division-al labor forces an image of the Corporation as both a"primary" disputant in Los Angeles and"a third person"in San Francisco"wholly unconcerned in the disagreement"ithas with its Los Angeles employees.Ifind no warrantfor such a dual image either in the language of Section8(b)(4)(b) or in its purpose,particularlywhen measuredby theproviso.It will not do to say that this is a hypertechnical concentra-tion on form at the expense of substance,and to undertaketo prove the point with a hypothesis that a different resultwould follow,on the basis of theMiami Pressmen'scase,had Hearst chosen to publish each newspaper througha subsidiary corporation.Thisisan idle assumption. Theeconomic facts of the relationship between the divisionsand Hearst differ substantially from those of the relationshipbetween the two corporations in the cited case.Withoutpassing on the legal effect of the differences,or attemptingto list them all, one may recall the $10,000 capital outlaylimitation on the local divisional management,an obviousrestriction on its power to make independent determinationsregarding divisional growth and the acquisition or expansionof facilities,the pooled purchasing of newsprint througha Hearst agency by all Hearst 'newspaper divisions, exceptthe Examiner for which the Printing Company purchasesnewsprint as agent for both Hearst and the Chronicle;the wire services,features,and news and editorial commen-tary by the chairman of Hearst's board under the titleof Editor-in-Chief of the Hearst newspapers,made availablefor use by the Corporation's newspaper divisions,the central-ized pension and insurance program made available bythe Corporation for all its nonunion employees,whetheremployed in divisional work or at the home office, andthe centralized accounting system by which the Corporationmonitors the financial condition of its divisions,and overseesthe payment and collection of interdivisional obligations.In short, it will be time enough to determine the applicabilityof theMiami Pressmen'scase should the hypothesis, har-nessed to the economic and other facts of the relationshipbetween Hearst and its divisions,become a reality.I hold,for the reasons stated,that neither the Examinernor the Herald-Examiner is a "person"within the meaningof Section 8(b)(4)(B);that the Corporation is the commonemployer of the employees on the staff of each division; 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that the picketing to the extent that it was directedatHearst's enterprise, the Examiner, was in support ofa "primary" strike against Hearst,was "primary"withinthe meaningof the proviso to Section 8(b)(4)(b), and thusdid not violate the Act "With respect to the picketing of the Chronicle, unlikethe Respondents,Isee no significance in this proceedingin the fact that that enterprise is joined with Hearst inthe agency relationship with the Printing Company. TheChronicle is a separate "person" from Hearst, publishesa newspaper that is wholly independent of Hearst, althoughusing the facilities of the common agent, and has no partin the dispute between Hearst and the Los Angeles Unions.Nor does it matter that the Chronicle does no businesswith the Herald-Examiner. It is enough that disruptionof its business with others was an object of the picketing."The sum of the matter is that by picketing the Chronicle,each of the eight Respondent Unions identified above asmembers of the Council violated Section 8(b)(4)(i)(B) ofthe Act, and coerced and restrained the Chronicle in viola-tion of Section 8(b) (4)(n)(B) of the statute.The picketing directed at the Printing Company presentsproblems stemming from its agency relationship to theChronicle and Hearst.One could argue with some reasonthat at least as it affected Printing Company functionsforHearst that were unrelated to any for the Chronicle(for example, drivers' deliveries of the Hearst newspaperonly), the picketing activity was lawful, and, correlatively,unlawful as it affected separable functions for the Chronicle.The basis for such an argument is the elementary doctrineof agency law that one who acts through another actsfor himself, or, in other words, Printing Company functionsperformed by the agent for Hearst were those of HearstitselfThere is, moreover, some surface resemblance betweensuch agency functions and the performance of "struckwork" by an "ally" for a "primary" employer, but I thinkthe analogy strained."In the "ally" situation,the "primary"91 I have given consideration to the Court's decision inPenello v AmericanFederation of Television and Radio Artists(D C Md Civil Action No19942), a 10(1) proceeding, and to the subsequent decision of my colleague,Trial Examiner Samuel M Singer, inAmerican Federation of Televisionand Radio Artists (Baltimore News American Division, The HearstCorporation),Case 5-CC-446 Both proceedings involved the legality ofpicketing of a Hearst newspaper divisionin Baltimorein support of a strikeagainst a Hearst television and radio division in that city The Court,although not required by Sec 10 to make definitive determination whetherthe Baltimoredivisions are "persons" intimated the view that they have thatstatus, and Trial Examiner Singer concluded that each is a "person" withinthe meaning of Sec 2(2), and for the purposes of Sec 8(6)(4)(6) For thereasons I have given, I respectfully disagree with that holding and the similarview intimated by the Court to the extent that they are contrary to theconclusion reached here on the relevant issue I note, also, that the picketinginvolved here has been the subject of a 10 injunctionpendente hieinKennedyvSan Francisco Oakland Newspaper Guild,69 LRRM 2301 (D C , Calif)The Court did not pass on the question of the status of the Examiner andHerald-Examiner as "persons", and had no occasion to do so in view of thelimited nature of the 10 proceeding" Miami Newspaper Pressmen's Local No 46 v NLRB,322 F 2d405,410 (C A D C), andThe Kroger Co ,119 NLRB 469,47933SeeAlexanderWarehouseand Sales Co, supraat919, and fns3,4, and 5 fora discussionof the "ally" doctrineand its legislativeand judicial historydispute follows the "struck work,"causing aloss of separatepersonality for the "ally" for the purposes of Section8(b)(4)(B), but there is no transfer of "struck work" involvedhere, and what is more the image of independence ofthe Printing Company goes much beyond that of a mereinstrumentof HearstIts situation is closer, it seems to me, to a "secondary"employer's enterprise, which has business dealings (notinvolving "struck work") with a "primary" employer'senterprise, which is owned in common with that of the"secondary" employer, but not actually under commoncontrol, although potentially subject to it. In a number of.cases involving such related employers, the courts, eitherbecause of the absence of "actual" common control, or itsinsufficiency, held picketing of the "secondary" employerto be unlawful 34Here, the picketing of the Printing Company was afortioriunlawful. In addition to the fact that the chiefexecutive of the enterprise independentlymanagesits day-to-day affairs, including its labor relations, one principal,the Chronicle, is a neutral in Hearst's Los Angeles dispute,and the other, Hearst, sharing the capital stock of thePrinting Company with the Chronicle in equal measureisnot in a position, by force of its proprietory interestalone, to control the Printing Company's affairs. The factthat three members of the Printing Company's board "repre-sent" Hearst does not alter the matter, for the other threemembers "represent" the Chronicle, and are in a positionto prevent any actions of the board, including those pertain-ing tolabor relations, whether these relate to employeesperforming functions for Hearst's newspaper or that ofthe ChronicleThe Printing Company in short, has a sufficient "sec-ondary" status to place it beyond the boundaries of thedispute between Hearst and its employees, and beyondthe reach of the proviso to Section 8(b)(4)(B). Thus bypicketing the Printing Company, each of the eight Respond-entUnions identified above as members of the Councilviolated Section 8(b)(4)(i)(B) of the Act, and coerced andrestrained the Printing Company in violation of Section8(b)(4) (ii)(B) of the statute."Finally, the conduct of the San Francisco Drivers' Unionand San Francisco Guild in inducing and encouragingemployees of the Punting Company to absent themselvesfrom work was unlawful.Both San Francisco Respondents31JIG Roy & Sons Co v N.L R B,251 F 2d 771 (C A 1), reversingaBoard order (118 NLRB 286), andNLRB v Bachman MachineCo, 266 F 2d 599 (C A 8), also reversing a Board order (121 NLRB1229) The Board has since applied the "actual control" test SeeDrivers,Chauffeurs, and Helpers Local No 639 (Poole's Warehousing, Inc),158NLRB 1281"There is testimony that construction work on a property jointlyowned by the Chronicle and Hearst, located about a half block fromtheChronicle Building, stopped while the picketing was in progressThe building under construction was to be used by the Printing Companyupon completion The record does not identify the employer of theconstruction workers, and it may be something of a guess to say thatthe picketing caused cessation of the work In any case, even if thepicketing was directed at the construction employees and caused thestoppage, a finding to that effect would add nothing to the remedyto be recommended below LOS ANGELES NEWSPAPER GUILD, LOCAL 69were under contract to the Printing Company and hadno dispute with its, and it is evident that an object oftheir conduct was to bring about a cessation of the PrintingCompany's business with Hearst, the Chronicle, and otherssuch as customers of each newspaper enterprise,in orderto bring pressure to bear upon Hearst in support of thestrikingLos Angeles Unions By such inducement andencouragement of employees, the San Francisco Drivers'Union and San Francisco Guild violated Section 8(b)(4)(i)(B) of the Act.36IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent Unions, except the Ware-housemen'sUnion, set forthin section III, above,occurringin connectionwith the operations of the Chronicle andthe PrintingCompany, describedin sectionI,above, havea close, intimate,and substantial relationto trade, traffic,and commerce among theseveral States and tend to leadto labor disputesburdeningand obstructingcommerce andthe free flow ofcommerce.V. THE REMEDYHaving found that the Respondent Unions, with theexception of theWarehousemen's Union, have engagedin unfair labor practices within the meaning of the Act,Ishall recommend that each Respondent so found cease"'ServiceTradeChaullearsca/es men and Helpers Local 145 (Hon landDri Goods Compant)85 NLRB 1037 1038 remanded on other ,rounds191F 2d65 (C 12) and later enld 199F 2d 709(C \ 2)Sea/area bmun(Hanrmermrll Paper Compass)10(1NLRB1176 1177-8323and desist from such practices,and take certain affirmativeactions designed to effectuate the policiesof the Act.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing conclusions of law:1.The Chronicle and the Printing Company have atall times material here employed individuals,and are, andhave been at all such times,persons engaged in commerceand in an industry affecting commerce within the meaningof Section 8(b)(4)(i) and (u) of the Act.2Neither the Examiner nor the Herald-Examiner isa person engaged in commerce or in an industry affectingcommerce within the meaning of Section 8(b)(4)(i) and(ii) of the Act.3.Each of the Respondent Unions is, and has beenat all material times, a labor organization within the meaningof Section 2(5) of the Act.4.Each of the Respondent Unions found above to haveinduced and encouraged employees of the Chronicle andthe Printing Company to cease work for an object proscribedby Section 8(b)(4)(B) of the Act has, by such conduct,engaged in unfair labor practices within the meaning ofSection 8(b)(4)(i)(B) of the Act5.Each of the Respondent Unions found above to havecoerced and restrained the Chronicle and the Printing Com-pany for such an object has, by such conduct, engagedin unfair labor practices within the meaning of Section8(b)(4)(ii)(B) of the Act6The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sections2(6) and 2(7) of the Act.7The record does not establish the commission of anyunfair labor practices except those found above.[Recommended Order omitted from publication.]